Exhibit 10.56

 

LEASE

 

THIS LEASE (this “Lease”) is made as of December 30, 2004 (the “Effective
Date”), by and between Jameson Inns Financing 01, LP, a Georgia limited
partnership (“Lessor”), and Kitchin Hospitality, LLC, a Georgia limited
liability company (“Lessee”).

 

Lessor owns the “Property” (as hereinafter defined) which at the date hereof
consists of seven operating hotel properties and may, in the future, consist of
additional or substituted hotel properties.

 

In furtherance of the purposes described herein, Lessor and Lessee wish to enter
into this Lease.

 

Now, therefore, Lessor, in consideration of the payment of rent by Lessee to
Lessor, the mutual covenants and agreements to be performed by Lessee, and upon
the terms and conditions hereinafter stated, does hereby rent and lease unto
Lessee, and Lessee does hereby rent and lease from Lessor, the property, and
Lessor and Lessee hereby covenant and agree as follows:

 

1. Certain Defined Terms. The following terms shall have the following meanings
for all purposes of this Lease:

 

“ADA” means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.

 

“Additional Rental” has the meaning set forth in Section 5.C.

 

“Affiliate” means any Person which directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, “controls”, “under common control with” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

 

“Anti-Money Laundering Laws” means all applicable BSA laws, regulations and
government guidance on BSA compliance and on the prevention and detection of
money laundering violations under 18 U.S.C. § § 1956 and 1957, as amended.

 

“Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Property, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
all applicable standards of the National Board of Fire Underwriters and the ADA
and all policies or rules of common law, in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial order,
consent, decree or judgment applicable to any of the Lessee Parties.

 

“Applicable Rent Reduction Percentage” means, with respect to any Property, a
fraction, the numerator of which shall be the original principal balance of the
Note corresponding to such Property, and the denominator of which shall be the
sum of all of the original principal balances of the Note corresponding to the
Property then subject to this Lease, including such Property.

 

“Base Annual Rental” means the higher of (i) the aggregate amount of the Note
Payments on the Property or (i) the Net Operating Income from the Property, less
the Capital Expenditures Fee and the Management Fee.

 

“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.

 

“BSA” means the Bank Secrecy Act (31 U.S.C. § § 5311 et. seq.), as amended.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day on which Lender is open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Phoenix, Arizona time.

 

“Capital Expenditures Fee” means an amount equal to 4% of the total room
revenues for the calendar year for which Base Annual Rental is being calculated.

 

“Change of Control” means a change in control of any of the Lessee Parties,
including, without limitation, a change in control resulting from direct or
indirect transfers of voting stock or partnership, membership or other ownership
interests, whether in one or a series of transactions. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any of the
Lessee Parties, as applicable, and a Change of Control will occur if any of the
following occur: (i) any merger or consolidation by any of the Lessee Parties,
as applicable, with or into any other entity; or (ii) if any “Person” as defined
in Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act, subsequent to the
Closing, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), of securities of any of the Lessee Parties, as applicable,
representing 50% or more of the combined voting power of Lessee’s then
outstanding securities (other than indirectly as a result of the redemption by
any of the Lessee Parties, as applicable, of its securities).

 

“Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.

 

“Default Rate” means the lesser of the highest rate for which the undersigned
may legally contract or the rate of 14% per annum.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Environmental Condition” means any condition with respect to soil, surface
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any environmental medium comprising or surrounding the Property,
whether or not yet discovered, which would reasonably be expected to or does
result in any damage, loss, cost, expense, claim, demand, order or liability to
or against any of the Lessee Parties, Lessor or Lender by any third party
(including, without limitation, any Governmental Authority), including, without
limitation, any condition resulting from the operation of business at the
Property and/or the operation of the business of any other property owner or
operator in the vicinity of the Property and/or any activity or operation
formerly conducted by any person or entity on or off the Property.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, orders, injunctions and decrees of
Governmental Authorities and common law, relating to Hazardous Materials or USTs
and/or the protection of human health or the environment by reason of a Release
or a Threatened Release of Hazardous Materials or USTs or relating to liability
for or costs of Remediation or prevention of Releases. “Environmental Laws”
includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations, rulings, orders or decrees promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations, orders, injunctions and decrees of Governmental Authorities: the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq.; the Emergency Planning and Community Right-to-Know Act, 42
U.S.C. § 11001 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §
5101 et seq.; the Resource Conservation and Recovery Act (including but not
limited to Subtitle I relating to USTs), 42 U.S.C. §§ 6901 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 7401 et seq.; the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq. and the National Environmental Policy Act, 42 U.S.C. § 4321 et
seq. “Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations,
orders, injunctions and decrees of Governmental Authorities and common law:
conditioning transfer of property upon a negative declaration or other

 

- 2 -



--------------------------------------------------------------------------------

approval of a Governmental Authority of the environmental condition of the
property; requiring notification or disclosure of Releases or other
environmental condition of the Property to any Governmental Authority or other
person or entity, whether or not in connection with transfer of title to or
interest in property; imposing conditions or requirements relating to Hazardous
Materials or USTs in connection with permits or other authorizations required by
Governmental Authorities; relating to the handling and disposal of Hazardous
Materials; relating to nuisance, trespass or other causes of action related to
Hazardous Materials; and relating to wrongful death, personal injury, or
property or other damage in connection with the physical condition or use of the
Property by reason of the presence of Hazardous Materials or USTs in, on, under
or above the Property.

 

“Environmental Liens” has the meaning set forth in Section 6.L(9).

 

“Event of Default” has the meaning set forth in Section 24.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Property or any of the Lessee Parties.

 

“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant; (b)
radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the exposure to or release of which
is prohibited, limited or regulated by any Governmental Authority that asserts
or may assert jurisdiction over the Property or the operations or activity at
the Property, or any chemical, material, gas or substance that does or is
reasonably likely to pose a hazard to the health and/or safety of the occupants
of the Property or the owners and/or occupants of property adjacent to or
surrounding the Property.

 

“Indemnified Parties” means Lessor, Lender, their respective directors,
managers, officers, shareholders, trustees, beneficial owners, partners and
members, any directors, managers, officers, shareholders, trustees, beneficial
owners, partners, members of any shareholders, beneficial owners, partners or
members of Lessor, Environmental Insurer or Lender, and all employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any of the foregoing,
including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of the assets and business of Lessor
or Lender, as applicable.

 

“Lease Term” shall have the meaning described in Section 4.

 

“Lender” means GE Capital Franchise Finance Corporation, a Delaware corporation,
its successors and assigns, any successor lender in connection with any loan
secured by Lessor’s interest in the Property, and any servicer of any loan
secured by Lessor’s interest in the Property.

 

“Lessee’s Basic Fee” means an amount equal to 4% of the Gross Hotel Revenues for
the month for which Net Operating Income is being calculated.

 

“Lessee Parties” means, collectively, Lessee and any guarantors of this Lease
(including, in each case, any predecessors-in-interest).

 

- 3 -



--------------------------------------------------------------------------------

“Lessor Entities” means, collectively, Lessor (including any
predecessor-in-interest to Lessor) and any Affiliate of Lessor (including any
Affiliate of any predecessor-in-interest to Lessor).

 

“Loan Agreements” means collectively the Loan Agreements dated as of the
Effective Date in effect between Lessor and Lender, as such agreement may be
amended, modified or supplemented from time to time and any and all replacements
or substitutions thereof.

 

“Loan Documents” means, collectively, the Loan Agreements, the Notes, the
Mortgages and all other documents, instruments and agreements executed in
connection therewith or contemplated thereby, all as amended, modified and
supplemented and any and all replacements or substitutions thereof.

 

“Loan Pool” means:

 

(i) in the context of a Securitization, any pool or group of loans that are a
part of such Securitization;

 

(ii) in the context of a Transfer, all loans which are sold, transferred or
assigned to the same transferee; and

 

(iii) in the context of a Participation, all loans as to which participating
interests are granted to the same participant.

 

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys’
fees, court costs and other costs of defense).

 

“Management Fee” means an amount equal to 4% of total room revenues for the
calendar year for which Base Annual Rental is being calculated.

 

“Material Adverse Effect” means a material adverse effect on (i) the Property,
including, without limitation, the operation of the Property as a Permitted
Concept, or (ii) Lessee’s ability to perform its obligations under this Lease.

 

“Memorandum” means each memorandum of lease dated as of the Effective Date
between Lessor and Lessee with respect to any of the Property. A duplicate
original Memorandum will be executed and recorded in the applicable real
property records for each Property.

 

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings dated as of the Effective Date executed by Lessor for the benefit of
Lender with respect to the Property, as such instrument may be amended,
modified, restated and/or supplemented from time to time and any and all
replacements or substitutions thereof.

 

“Net Operating Income” means the net operating income from the Property
calculated according to the Uniform System of Accounts for Hotels and in
accordance with GAAP.

 

“Notes” means, collectively, the promissory notes dated as of the Effective Date
executed by Lessor and payable to Lender with respect to the Property, as such
notes may be amended, modified, restated and/or substituted from time to time.

 

“Note Payment” means the aggregate monthly payments due under Notes from time to
time.

 

- 4 -



--------------------------------------------------------------------------------

“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (1) any of the Lessee Parties and/or
any Affiliate of any of the Lessee Parties (including any Affiliate of any
predecessor-in-interest to any of the Lessee Parties), and, or for the benefit
of, (2) any of the Lessor Entities; provided, however, the term Other Agreements
shall not include this Lease.

 

“Participation” means one or more grants by Lender or any Affiliate of Lender to
a third party of a participating interest in notes evidencing obligations to
repay secured or unsecured loans owned by Lender or any Affiliate of Lender or
any or all servicing rights with respect thereto.

 

“Permitted Amounts” means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms the presence, use, storage, release or handling of which
does not constitute a violation of any Environmental Laws and is customarily
employed in the ordinary course of, or associated with, similar businesses
located in the states in which the Property is located.

 

“Permitted Concept” means a limited service hotel.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

 

“Personal Property” means all tangible personal property now or at any time
hereafter located on or at the Property or used in connection therewith,
including, without limitation, all machinery, appliances, furniture, equipment
and inventory; provided, however, the term “Personal Property” shall not include
the HVAC, walk-in coolers, walk-in freezers, supply fans, exhaust fans, air
ducts, hoods, vents, built-in sinks, built-in countertops, plumbing and
electrical fixtures, sign poles and lighting poles, all of which items are
intended to be fixtures as such term is used within the definition of
“Property”.

 

“Property” means the parcel or parcels of real estate legally described in
Exhibits A-1 through A-7 attached hereto, all rights, privileges and
appurtenances associated therewith, and all buildings, fixtures and other
improvements now or hereafter located on such real estate (whether or not
affixed to such real estate).

 

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials or USTs.

 

“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials or USTs required by any Environmental Law or any
Governmental Authority, any actions to prevent, cure or mitigate any Release,
any action to comply with any Environmental Laws or with any permits issued
pursuant thereto, any inspection, investigation, study, monitoring, assessment,
audit, sampling and testing, laboratory or other analysis, or any evaluation
relating to any Hazardous Materials or USTs.

 

“Securitization” means one or more sales, dispositions, transfers or assignments
by Lender or any Affiliate of Lender to a special purpose corporation, trust or
other entity identified by Lender or any Affiliate of Lender of notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any Affiliate
of Lender (and, to the extent applicable, the subsequent sale, transfer or
assignment of such notes to another special purpose corporation, trust or other
entity identified by Lender or any Affiliate of Lender), and the issuance of
bonds, certificates, notes or other instruments evidencing interests in pools of
such loans, whether in connection with a permanent asset securitization or a
sale of loans in anticipation of a permanent asset securitization. Each
Securitization shall be undertaken in accordance with all requirements which may
be imposed by the investors or the rating agencies involved in each such sale,
disposition, transfer or assignment or which may be imposed by applicable
securities, tax or other laws or regulations.

 

- 5 -



--------------------------------------------------------------------------------

“Terrorism Laws” means Executive Order 13224 issued by the President of the
United States of America, the Terrorism Sanctions Regulations (Title 31 Part 595
of the U.S. Code of Federal Regulations), the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists and any other requirements of any Governmental
Authority (including, without limitation, the United States Department of the
Treasury Office of Foreign Assets Control) addressing, relating to, or
attempting to eliminate, terrorist acts and acts of war, each as hereafter
supplemented, amended or modified from time to time, and the present and future
rules, regulations and guidance documents promulgated under any of the
foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

 

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Property which may result
from such Release.

 

“Title Company” means First American Title Insurance Corporation.

 

“Trademark” means The Jameson Inn®

 

“Transfer” means one or more sales, transfers or assignments by Lender or any
Affiliate of Lender to a third party of notes evidencing obligations to repay
secured or unsecured loans owned by Lender or any Affiliate of Lender or any or
all servicing rights with respect thereto.

 

“UCC” shall have the meaning described in Section 31.

 

“USTs” means any one or combination of below or above ground tanks and
associated piping systems used in connection with the storage, dispensing and
general use of petroleum and petroleum-based substances.

 

2. Demise of Property. In consideration of the rentals and other sums to be paid
by Lessee and of the other terms, covenants and conditions on Lessee’s part to
be kept and performed, Lessor hereby leases to Lessee, and Lessee hereby takes
and hires, the Property. The Property is leased to Lessee “AS IS” and “WHERE IS”
without representation or warranty by Lessor and subject to the rights of
parties in possession, to the existing state of title, any state of facts which
an accurate survey or physical inspection might reveal, and all Applicable
Regulations now or hereafter in effect. Lessee has examined the Property and
title to the Property and has found all of the same satisfactory for all of
Lessee’s purposes.

 

3. Lease Characterization. A. Lessor and Lessee intend that:

 

(i) this Lease constitutes a lease of all, but not less than all, of the
Property and that Lessor and Lessee have executed and delivered this Lease with
the understanding that this Lease constitutes a unitary, unseverable instrument
pertaining to all, but not less than all, of the Property;

 

(ii) this Lease is a “true lease” and not a financing lease, capital lease,
mortgage, equitable mortgage, deed of trust, trust agreement, security agreement
or other financing or trust arrangement, and the economic realities of this
Lease are those of a true lease; and

 

(iii) the business relationship created by this Lease and any related documents
is solely that of a long-term commercial lease between landlord and tenant and
has been entered into by both parties in reliance upon the economic and legal
bargains contained herein.

 

- 6 -



--------------------------------------------------------------------------------

B. Lessor and Lessee acknowledge and agree that the Lease Term, including any
term extensions provided for in this Lease, is less than the remaining economic
life of the Property.

 

C. Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and irrevocably waives any claim or
defense which asserts that this Lease is anything other than a true lease.
Lessee covenants and agrees that it will not assert that this Lease is anything
but a true lease. Lessee stipulates and agrees not to challenge the validity,
enforceability or characterization of the lease of the Property as a true lease
and further stipulates and agrees that nothing contained in this Lease creates
or is intended to create a joint venture, partnership (either de jure or de
facto), equitable mortgage, trust, financing device or arrangement, security
interest or the like. Lessee shall support the intent of the parties that the
lease of the Property pursuant to this Lease is a true lease and does not create
a joint venture, partnership (either de jure or de facto), equitable mortgage,
trust, financing device or arrangement, security interest or the like, if, and
to the extent that, any challenge occurs.

 

D. Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than a lease of the Property and irrevocably waives any
claim or defense which asserts that this Lease is anything other than a lease.
Lessee covenants and agrees that it will not assert that this Lease is anything
but a unitary, unseverable instrument pertaining to the lease of all, but not
less than all, of the Property. Lessee stipulates and agrees not to challenge
the validity, enforceability or characterization of the lease of the Property as
a unitary, unseverable instrument pertaining to the lease of all, but not less
than all, of the Property. Lessee shall support the intent of the parties that
this Lease is a unitary, unseverable instrument pertaining to the lease of all,
but not less than all, of the Property, if, and to the extent that, any
challenge occurs.

 

E. Lessee represents and warrants to Lessor that (i) the Base Annual Rental is
the fair market value for the use of the Property and was agreed to by Lessor
and Lessee on that basis, and (ii) the execution, delivery and performance by
Lessee of this Lease does not constitute a transfer of all or any part of the
Property.

 

F. The expressions of intent, the waivers, the representations and warranties,
the covenants, the agreements and the stipulations set forth in this Section are
a material inducement to Lessor entering into this Lease.

 

4. Lease Term. The Lease Term for the Property shall commence as of the
Effective Date and shall expire on January 1, 2015. The time period during which
this Lease shall actually be in effect is referred to herein as the “Lease
Term.”

 

5. Rental and Other Payments. A. Base Monthly Rental shall commence on January
1, 2005 and Lessee shall the first month’s Base Monthly Rental on such date or
the next business day. Thereafter, on or before the first day of each succeeding
calendar month, Lessee shall pay Lessor in advance the Base Monthly Rental.

 

B. All sums of money required to be paid by Lessee under this Lease which are
not specifically referred to as rent (“Additional Rental”) shall be considered
rent although not specifically designated as such. Lessor shall have the same
remedies for nonpayment of Additional Rental as those provided herein for the
nonpayment of Base Annual Rental.

 

6. Representations and Warranties of Lessee. The representations and warranties
of Lessee contained in this Section are being made to induce Lessor to enter
into this Lease and Lessor has relied, and will continue to rely, upon such
representations and warranties. Lessee represents and warrants to Lessor as of
the Effective Date as follows:

 

A. Organization, Authority and Status. (i) Each of the Lessee Parties (other
than individuals), as applicable, is duly organized or formed, validly existing
and in good standing under the

 

- 7 -



--------------------------------------------------------------------------------

laws of its state of incorporation or formation. Lessee is qualified as a
foreign corporation, partnership or limited liability company, as applicable, to
do business in each state where the Property is located, and each of the Lessee
Parties is qualified as a foreign corporation, partnership or limited liability
company, as applicable, to do business in any other jurisdiction where the
failure to be qualified would reasonably be expected to result in a Material
Adverse Effect. All necessary action has been taken to authorize the execution,
delivery and performance by Lessee of this Lease and of the other documents,
instruments and agreements provided for herein. Lessee is not a “foreign
corporation”, “foreign partnership”, “foreign trust”, “foreign limited liability
company” or “foreign estate”, as those terms are defined in the Internal Revenue
Code and the regulations promulgated thereunder. Lessee’s U.S. Federal Tax
Identification number, Organization Identification number and principal place of
business are correctly set forth on the signature page of this Lease. The
person(s) who have executed this Lease on behalf of Lessee are duly authorized
to do so. None of the Lessee Parties, and no individual or entity owning
directly or indirectly any interest in any of the Lessee Parties, is an
individual or entity whose property or interests are subject to being blocked
under any of the Terrorism Laws or who is otherwise in violation of any of the
Terrorism Laws.

 

B. Enforceability. Upon execution by Lessee, this Lease shall constitute the
legal, valid and binding obligation of Lessee, enforceable against Lessee in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization and other laws
affecting the rights of creditors generally and general principles of equity.

 

C. Litigation. There are no suits, actions, proceedings or investigations
pending, or, to the best of its knowledge, threatened against or involving the
Lessee Parties or the Property before any arbitrator or Governmental Authority,
except for such suits, actions, proceedings or investigations which,
individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect.

 

D. Absence of Breaches or Defaults. The Lessee Parties are not, and the
authorization, execution, delivery and performance of this Lease and the
documents, instruments and agreements provided for herein will not result in,
any breach or default under any document, instrument or agreement to which any
of the Lessee Parties is a party or by which any of the Lessee Parties, the
Property or any of the property of any of the Lessee Parties is subject or
bound, except for such breaches or defaults which, individually or in the
aggregate, have not had, and would not reasonably be expected to result in, a
Material Adverse Effect. The authorization, execution, delivery and performance
of this Lease and the documents, instruments and agreements provided for herein
will not violate any applicable law, statute, regulation, rule, ordinance, code,
rule or order. The Property is not subject to any right of first refusal, right
of first offer or option to purchase or lease granted to a third party. Lessee
has not assigned, transferred, mortgaged, hypothecated or otherwise encumbered
this Lease or any rights hereunder or interest herein.

 

E. Intentionally omitted.

 

F. Licenses and Permits; Access. All required licenses and permits, both
governmental and private, to use and operate the Property as a Permitted Concept
are in full force and effect, except for such licenses and permits the failure
of which to obtain has not had, and would not reasonably be expected to result
in, a Material Adverse Effect. Adequate rights of access to public roads and
ways are available to the Property for unrestricted ingress and egress and
otherwise to permit utilization of the Property for their intended purposes, and
all such public roads and ways have been completed and dedicated to public use.

 

G. Condition of Property. The Property, including the Personal Property, is in
good condition and repair and well maintained, ordinary wear and tear excepted,
fully equipped and operational, free from structural defects, safe and properly
lighted.

 

- 8 -



--------------------------------------------------------------------------------

H. Utilities. Adequate public utilities are available at the Property to permit
utilization of the Property as a Permitted Concept and all utility connection
fees and use charges will have been paid in full.

 

I. Area Development; Wetlands. No condemnation or eminent domain proceedings
affecting the Property have been commenced or, to the best of Lessee’s
knowledge, are contemplated. The Property is not and, to the best of Lessee’s
knowledge, the real property bordering the Property is not designated by any
Governmental Authority as a wetlands.

 

J. Financial Information. Lessee has delivered to Lessor certain financial
statements and other information concerning the Lessee Parties in connection
with this Lease (collectively, the “Financial Information”). The Financial
Information is true, correct and complete in all material respects; there have
been no amendments to the Financial Information since the date such Financial
Information was prepared or delivered to Lessor. Lessee understands that Lessor
is relying upon the Financial Information and Lessee represents that such
reliance is reasonable. All financial statements included in the Financial
Information were prepared in accordance with GAAP and fairly present as of the
date of such financial statements the financial condition of each individual or
entity to which they pertain. No change has occurred with respect to the
financial condition of any of the Lessee Parties and/or the Property as
reflected in the Financial Information which has not been disclosed in writing
to Lessor or has had, or could reasonably be expected to result in, a Material
Adverse Effect.

 

K. Zoning; Compliance With Laws. The Property is in compliance with all
applicable zoning requirements, and the use of the Property as a Permitted
Concept does not constitute a nonconforming use under applicable zoning
requirements. The Lessee Parties and the Property is in compliance with all
Applicable Regulations except for such noncompliance which has not had, and
would not reasonably be expected to result in, a Material Adverse Effect.

 

L. Environmental. Except as disclosed in the Questionnaires:

 

(1) The Property and the Lessee Parties are not in violation of, or subject to,
any pending or, to Lessee’s actual knowledge, threatened investigation or
inquiry by any Governmental Authority or to any remedial obligations under any
Environmental Laws, and this representation and warranty would continue to be
true and correct following disclosure to the applicable Governmental Authorities
of all relevant facts, conditions and circumstances, if any, pertaining to the
Property;

 

(2) All permits, licenses or similar authorizations required to construct,
occupy, operate or use any buildings, improvements, fixtures and equipment
forming a part of the Property by reason of any Environmental Laws have been
obtained;

 

(3) No Hazardous Materials have been used, handled, manufactured, generated,
produced, stored, treated, processed, transferred, disposed of or otherwise
Released in, on, under, from or about the Property, except in Permitted Amounts;

 

(4) The Property does not contain Hazardous Materials, except in Permitted
Amounts, and all USTs located on or about the Property, if any, are in full
compliance with all Environmental Laws;

 

(5) There is no threat of any Release migrating to the Property in excess of
Permitted Amounts;

 

(6) There is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property;

 

(7) None of the Lessee Parties has received any written or oral notice or other
communication from any person or entity (including but not limited to a
Governmental Authority) relating to Hazardous Materials or USTs or Remediation
thereof in excess of Permitted Amounts, of possible

 

- 9 -



--------------------------------------------------------------------------------

liability of any person or entity pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing;

 

(8) All information known to any of the Lessee Parties or contained in the files
of any of the Lessee Parties relating to any Environmental Condition or Releases
of Hazardous Materials in, on, under or from the Property, other than in
Permitted Amounts, has been provided to Lessor, including, without limitation,
information relating to all prior Remediation;

 

(9) The Property has been kept free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law (the “Environmental
Liens”); and none of the Lessee Parties has allowed any tenant or other user of
the Property to do any act that materially increased the dangers to human health
or the environment, posed an unreasonable risk of harm to any person or entity
(whether on or off the Property), impaired the value of the Property in any
material respect, is contrary to any requirement of any insurer, constituted a
public or private nuisance, constituted waste, or violated any covenant,
condition, agreement or easement applicable to the Property;

 

(10) The information and disclosures in the Questionnaires are true, correct and
complete in all material respects, and the person or persons executing the
Questionnaires were duly authorized to do so; and

 

M. No Mechanics’ Liens. There are no delinquent accounts payable or mechanics’
liens in favor of any materialman, laborer, or any other person or entity in
connection with labor or materials furnished to or performed on any portion of
the Property; and no work has been performed or is in progress nor have
materials been supplied to the Property or agreements entered into for work to
be performed or materials to be supplied to the Property prior to the Effective
Date, which will be delinquent on or before the Effective Date.

 

N. Title to Personal Property. Lessee is the owner of all Personal Property,
free and clear of all liens, encumbrances, charges and security interests of any
nature whatsoever, except the liens created by the Lease and except the liens
created by a loan from Lender, and no Affiliate of Lessee owns any of the
Personal Property.

 

O. Reserved.

 

Q. Money Laundering. (1) Lessee has taken all reasonable measures, in accordance
with all applicable Anti-Money Laundering Laws, with respect to each holder of a
direct or indirect interest in the Lessee Parties, to assure that funds invested
by such holders in the Lessee Parties are derived from legal sources.

 

(2) To Lessee’s knowledge after making due inquiry, neither any of the Lessee
Parties nor any holder of a direct or indirect interest in the Lessee Parties
(a) is under investigation by any Governmental Authority for, or has been
charged with or convicted of, any violation of any Anti-Money Laundering Laws,
or drug trafficking, terrorist-related activities or other money laundering
predicated crimes or a violation of the BSA, (b) has been assessed civil
penalties under these or related laws, or (c) has had any of its funds seized or
forfeited in an action under these or related laws.

 

(3) Lessee has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by law, to ensure that the
Lessee Parties are and shall be in compliance with all Anti-Money Laundering
Laws and laws, regulations, and governmental guidance for the prevention of
terrorism, terrorist financing and drug trafficking.

 

- 10 -



--------------------------------------------------------------------------------

7. Transfer, Participation and Securitization; Compliance Certificates. Lessee
covenants to Lessor for so long as this Lease is in effect as follows:

 

A. Transfer, Participation and/or Securitization Covenants. (i) Lessee agrees to
cooperate in good faith with Lessor and Lender in connection with any Transfer,
Participation and/or Securitization of any of the Note, Mortgage and/or any of
the Loan Documents, or any or all servicing rights with respect thereto,
including, without limitation, (X) providing such documents, financial and other
data, and other information and materials (the “Disclosures”) which would
typically be required with respect to the Lessee Parties by a purchaser,
transferee, assignee, servicer, participant, investor or rating agency involved
with respect to such Transfer, Participation and/or Securitization, as
applicable; provided, however, the Lessee Parties shall not be required to make
Disclosures of any confidential information or any information which has not
previously been made public unless required by applicable federal or state
securities laws; and (Y) amending the terms of this Lease to the extent
necessary so as to satisfy the requirements of purchasers, transferees,
assignees, servicers, participants, investors or selected rating agencies
involved in any such Transfer, Participation or Securitization, so long as such
amendments would not have a material adverse effect upon the Lessee Parties or
the transactions contemplated by this Lease. Lessor shall be responsible for
causing Lender to prepare at Lender’s expense any documents evidencing the
amendments referred to in the preceding subitem (Y).

 

(ii) Lessee consents to Lessor and Lender providing the Disclosures, as well as
any other information which Lessor and Lender may now have or hereafter acquire
with respect to the Property or the financial condition of the Lessee Parties to
each purchaser, transferee, assignee, servicer, participant, investor or rating
agency involved with respect to such Transfer, Participation and/or
Securitization, as applicable. Lessee shall pay its own attorney fees and other
out-of-pocket expenses incurred in connection with the performance of its
obligations under this Section 7.B.

 

B. Compliance Certificate. Within 60 days after the end of each fiscal year of
Lessee, Lessee shall deliver a compliance certificate to Lessor in a form to be
provided by Lessor in order to establish that Lessee is in compliance in all
material respects with all of its obligations, duties and covenants under this
Lease.

 

8. Rentals To Be Net to Lessor. The Base Annual Rental payable hereunder shall
be net to Lessor, so that this Lease shall yield to Lessor the rentals specified
during the Lease Term, and that all costs, expenses and obligations of every
kind and nature whatsoever relating to the Property shall be performed and paid
by Lessee.

 

9. Taxes and Assessments. Lessee shall pay, prior to the earlier of delinquency
or the accrual of interest on the unpaid balance, all taxes and assessments of
every type or nature assessed against, imposed upon or arising with respect to
Lessor, the Property, this Lease, the rental or other payments due under this
Lease or Lessee during the Lease Term which affect in any manner the net return
realized by Lessor under this Lease, including, without limitation, the
following:

 

A. All taxes and assessments upon the Property or any part thereof and upon any
Personal Property, whether belonging to Lessor or Lessee, or any tax or charge
levied in lieu of such taxes and assessments;

 

B. All taxes, charges, license fees and or similar fees imposed by reason of the
use of the Property by Lessee; and

 

C. All excise, transaction, privilege, license, sales, use and other taxes upon
the rental or other payments due under this Lease, the leasehold estate of
either party or the activities of either party pursuant to this Lease.

 

Notwithstanding the foregoing, but without limiting the preceding obligation of
Lessee to pay all taxes which are imposed on the rental or other payments due
under this Lease, in no event will Lessee be required to pay any net income
taxes (i.e., taxes which are determined taking into account deductions for
depreciation, interest, taxes and ordinary and necessary business expenses) or
franchise taxes (unless imposed in lieu of other taxes that would otherwise be
the obligation of Lessee under this Lease, including, without limitation, any
“gross receipts tax” or any similar tax based upon gross income or

 

- 11 -



--------------------------------------------------------------------------------

receipts of Lessor which does not take into account deductions from
depreciation, interest, taxes and/or ordinary or necessary business expenses) of
Lessor, any transfer taxes of Lessor, or any tax imposed with respect to the
sale, exchange or other disposition by Lessor, in whole or in part, of the
Property or Lessor’s interest in this Lease (other than transfer or recordation
taxes imposed in connection with the transfer of the Property to Lessee or the
termination of this Lease pursuant to the provisions of this Lease).

 

All taxing authorities shall be instructed to send all tax and assessment
invoices to Lessee and Lessee shall promptly provide Lessor and Lender with
copies of all tax and assessment invoices received by Lessee. Upon request,
Lessee shall also provide Lessor and Lender with evidence that such invoices
were paid in a timely fashion. Lessee may, at its own expense, contest or cause
to be contested, by appropriate legal proceedings conducted in good faith and
with due diligence, the amount or validity or application, in whole or in part,
of any item specified in this Section or lien therefor, provided that (i) Lessee
shall provide written notice to Lessor of any contest involving more than
$10,000.00, (ii) such proceeding shall suspend the collection thereof from the
Property or any interest therein, (iii) neither the Property nor any interest
therein would be in any danger of being sold, forfeited or lost by reason of
such proceedings, (iv) no Event of Default has occurred and is continuing, and
(v) Lessee shall have deposited with Lessor adequate reserves for the payment of
the taxes, together with all interest and penalties thereon, unless paid in full
under protest, or Lessee shall have furnished the security as may be required in
the proceeding or as may be required by Lessor to insure payment of any
contested taxes.

 

10. Utilities. Lessee shall contract, in its own name, for and pay when due all
charges for the connection and use of water, gas, electricity, telephone,
garbage collection, sewer use and other utility services supplied to the
Property during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.

 

11. Insurance. Throughout the Lease Term, Lessee shall maintain with respect to
the Property, at its sole expense, the following types and amounts of insurance
(which may be included under a blanket insurance policy if all the other terms
hereof are satisfied):

 

A. Insurance against loss, damage or destruction by fire and other casualty,
including theft, vandalism and malicious mischief, flood (for the Property which
is in a location designated by the Federal Emergency Management Administration
as a Special Flood Hazard Area), earthquake (for the Property which is in an
area subject to destructive earthquakes within recorded history), boiler
explosion (for the Property with a boiler), plate glass breakage, sprinkler
damage (for the Property which has a sprinkler system), all matters covered by a
standard extended coverage endorsement, special coverage endorsement commonly
known as an “all-risk” endorsement and such other risks as Lessor may reasonably
require, insuring the Property for not less than 100% of their full insurable
replacement cost.

 

B. Commercial general liability and property damage insurance, including a
products liability clause, covering Lessor and Lessee against bodily injury
liability, property damage liability and automobile bodily injury and property
damage liability, including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of the Property or
adjoining ways, streets or sidewalks and, if applicable, insurance covering
Lessor and Lessee against liability arising from the sale of liquor, beer or
wine on the Property. Such insurance policy or policies shall contain a broad
form contractual liability endorsement under which the insurer agrees to insure
Lessee’s obligations under Section 19 hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $1,000,000.00 per injury
and occurrence with respect to any insured liability, whether for personal
injury or property damage, or such higher limits as Lessor may reasonably
require from time to time, and shall be of form and substance satisfactory to
Lessor.

 

C. Business income insurance or rental interruption insurance, as requested by
Lessor, equal to 100% of the Base Annual Rental for a period of not less than
six months.

 

- 12 -



--------------------------------------------------------------------------------

D. State Worker’s compensation insurance in the statutorily mandated limits,
employer’s liability insurance with limits not less than $500,000 or such
greater amount as Lessor may from time to time require and such other insurance
as may be necessary to comply with applicable laws.

 

E. Such other insurance as may from time to time be reasonably required by
Lessor or Lender in order to protect their respective interests with respect to
the Property.

 

All insurance policies shall:

 

(i) Provide for a waiver of subrogation by the insurer as to claims against
Lessor, Lender and their respective employees and agents and provide that such
insurance cannot be unreasonably cancelled, invalidated or suspended on account
of the conduct of Lessee, its officers, directors, employees or agents;

 

(ii) Provide that any “no other insurance” clause in the insurance policy shall
exclude any policies of insurance maintained by Lessor or Lender and that the
insurance policy shall not be brought into contribution with insurance
maintained by Lessor or Lender;

 

(iii) Contain a standard without contribution mortgage clause endorsement in
favor of Lender and its successors and assigns as their interests may appear and
any other party designated by Lessor;

 

(iv) Provide that the policy of insurance shall not be terminated, cancelled or
substantially modified without at least thirty (30) days’ prior written notice
to Lessor, Lender and to any other party covered by any standard mortgage clause
endorsement;

 

(v) Provide that the insurer shall not have the option to restore the Property
if Lessor or Lessee elects to terminate this Lease in accordance with the terms
hereof;

 

(vi) Be issued by insurance companies licensed to do business in the states in
which the Property is located and which are rated A:VI or better by Best’s
Insurance Guide or are otherwise approved by Lessor; and

 

(vii) Provide that the insurer shall not deny a claim because of the negligence
of Lessee, anyone acting for Lessee or any tenant or other occupant of the
Property.

 

It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Lessee for its acts or
omissions as provided in this Lease. All liability insurance policies (with the
exception of worker’s compensation insurance to the extent not available under
statutory law), shall designate Lessor and Lender and their respective
successors and assigns as additional insureds as their interests may appear and
shall be payable as set forth in Section 21 hereof. All such policies shall be
written as primary policies, with deductibles not to exceed 10% of the amount of
coverage. Any other policies, including any policy now or hereafter carried by
Lessor or Lender, shall serve as excess coverage. Lessee shall procure policies
for all insurance for periods of not less than one year and shall provide to
Lessor and Lender certificates of insurance or, upon the request of Lessor or
Lender, duplicate originals of insurance policies evidencing that insurance
satisfying the requirements of this Lease is in effect at all times. In the
event of any transfer by Lessor of Lessor’s interest in the Property or any
financing or refinancing of Lessor’s interest in the Property, Lessee shall,
upon not less than ten (10) days’ prior written notice, deliver to Lessor or any
Lender providing such financing or refinancing, as the case may be, certificates
of all insurance required to be maintained by Lessee hereunder naming such
transferee or such Lender, as the case may be, as an additional named insured to
the extent required herein effective as of the date of such transfer, financing
or refinancing.

 

- 13 -



--------------------------------------------------------------------------------

12. Tax and Insurance Impound. Upon the occurrence of an Event of Default,
Lessor may require Lessee to pay to Lessor sums which will provide an impound
account (which shall not be deemed a trust fund) for paying up to the next one
year of taxes, assessments and/or insurance premiums for the Property. Upon such
requirement, Lessor will estimate the amounts needed for such purposes and will
notify Lessee to pay the same to Lessor in equal monthly installments, as nearly
as practicable, in addition to all other sums due under this Lease. Should
additional funds be required at any time, Lessee shall pay the same to Lessor on
demand. Lessee shall advise Lessor of all taxes and insurance bills which are
due and shall cooperate fully with Lessor in assuring that the same are paid.
Lessor may deposit all impounded funds in accounts insured by any federal or
state agency and may commingle such funds with other funds and accounts of
Lessor. Interest or other gains from such funds, if any, shall be the sole
property of Lessor. If an Event of Default shall occur subsequent to Lessor
requiring the establishment of an impound account pursuant to this Section,
Lessor may apply all impounded funds against any sums due from Lessee to Lessor.
Lessor shall give to Lessee an annual accounting showing all credits and debits
to and from such impounded funds received from Lessee.

 

13. Payment of Rental and Other Sums. All rental and other sums which Lessee is
required to pay hereunder shall be the unconditional obligation of Lessee and
shall be payable in full when due without any setoff, abatement, deferment,
deduction or counterclaim whatsoever Any delinquent payment (that is, any
payment not made within five calendar days after the date when due) shall, in
addition to any other remedy of Lessor, incur a late charge of 5% (which late
charge is intended to compensate Lessor for the cost of handling and processing
such delinquent payment and should not be considered interest) and bear interest
at the Default Rate, such interest to be computed from and including the date
such payment was due through and including the date of the payment; provided,
however, in no event shall Lessee be obligated to pay a sum of late charge and
interest higher than the maximum legal rate then in effect.

 

14. Use. Except as set forth below, the Property shall be used solely for the
operation of a Permitted Concept and for no other purpose. Lessee shall occupy
the Property commencing on the Effective Date and, except as set forth below and
except during periods when the Property is untenantable by reason of fire or
other casualty or condemnation (provided, however, during all such periods while
the Property is untenantable, Lessee shall strictly comply with the terms and
conditions of Section 21 of this Lease), Lessee shall at all times during the
Lease Term occupy the Property and diligently operate its business on the
Property. Lessee may cease diligent operation of business at the Property for a
period not to exceed 90 days and may do so only once with respect to the
Property within any five-year period during the Lease Term. If Lessee does
discontinue operation as permitted by this Section, Lessee shall (i) give
written notice to Lessor within 10 days after Lessee elects to cease operation,
(ii) provide adequate protection and maintenance of the Property during any
period of vacancy, (iii) comply with all Applicable Regulations and otherwise
comply with the terms and conditions of this Lease other than the continuous use
covenant set forth in this Section, and (iv) pay all costs necessary to restore
the Property to its condition on the day operation of the business ceased at
such time as the Property is reopened for Lessee’s business operations or other
substituted use approved by Lessor as contemplated below. Notwithstanding
anything herein to the contrary, Lessee shall pay the Base Monthly Rental on the
first day of each month during any period in which Lessee discontinues
operation.

 

Lessee shall not, by itself or through any assignment, sublease or other type of
transfer, convert the Property to an alternative use during the Lease Term
without Lessor’s consent, which consent shall not be unreasonably withheld or
delayed. Lessor may consider any or all of the following in determining whether
to grant its consent, without being deemed to be unreasonable: (i) whether the
rental paid to Lessor would be equal to or greater than the anticipated rental
assuming continued existing use, (ii) whether the proposed rental to be paid to
Lessor is reasonable considering the converted use of the Property and the
customary rental prevailing in the community for such use, (iii) whether the
converted use will be consistent with the highest and best use of the Property,
and (iv) whether the converted use will increase Lessor’s risks or decrease the
value of the Property.

 

15. Compliance with Laws Generally. A. Lessee’s use and occupation of the
Property, and the condition thereof, shall, at Lessee’s sole cost and expense,
comply with all Applicable Regulations

 

- 14 -



--------------------------------------------------------------------------------

now or hereafter in effect and all restrictions, covenants and encumbrances of
record with respect to the Property. In addition, the Lessee Parties shall
comply with all Applicable Regulations now or hereafter in effect, including,
without limitation, the Terrorism Laws and Anti-Money Laundering Laws. Without
limiting the generality of the other provisions of this Section, Lessee shall
comply with the ADA, and all regulations promulgated thereunder, as it affects
the Property.

 

B. Lessee will not permit any act or condition to exist on or about the Property
which will increase any insurance rate thereon, except when such acts are
required in the normal course of its business and Lessee shall pay for such
increase.

 

C. Lessee shall maintain in full force and effect all licenses and permits, both
governmental and private, required to use and operate the Property as a
Permitted Concept.

 

16. Compliance With Environmental Laws. Lessee covenants to Lessor and
Environmental Insurer for so long as this Lease is in effect that:

 

(1) The Property, the Lessee Parties and any other operator or user of the
Property shall not be in violation of or subject to any investigation or inquiry
by any Governmental Authority or subject to any Remediation obligations under
any Environmental Laws.

 

(2) All uses and operations on or of the Property, whether by Lessee or any
other person or entity, shall be in compliance with all Environmental Laws and
permits issued pursuant thereto.

 

(3) There shall be no Releases or Hazardous Materials in, on, under or from the
Property, except in Permitted Amounts.

 

(4) Lessee shall keep the Property, or cause the Property to be kept, free and
clear of all Environmental Liens.

 

(5) Lessee shall not do or allow any tenant or other user of the Property to do
any act that (a) materially increases the dangers to human health or the
environment, (b) poses an unreasonable risk of harm to any person or entity
(whether on or off the Property), (c) impairs or is reasonably likely to impair
the value of the Property, (d) is contrary to any requirement of any insurer,
(e) constitutes a public or private nuisance or constitutes waste, or (f)
violates any covenant, condition, agreement or easement applicable to the
Property.

 

(6) Lessee shall immediately notify Lessor in writing upon Lessee obtaining
actual knowledge of:

 

(a) any presence of Releases or Threatened Releases in, on, under, from or
migrating towards the Property, in excess of Permitted Amounts, including,
without limitation, the presence on or under the Property, or the escape,
seepage, leakage, spillage, discharge, emission or release from any USTs on,
above or under the Property, of any Hazardous Materials, apparent or real, in
excess of Permitted Amounts;

 

(b) any non-compliance with any Environmental Laws related in any way to the
Property;

 

(c) any Environmental Lien or any act or omission which could reasonably be
expected to result in the imposition of an Environmental Lien;

 

(d) any required or proposed Remediation of environmental conditions relating to
the Property, including, without limitation, any and all enforcement, clean-up,
remedial, removal or other governmental or regulatory actions threatened,
instituted or completed pursuant to any of the Environmental Laws affecting the
Property;

 

- 15 -



--------------------------------------------------------------------------------

(e) any written or oral notice or other communication of which any of the Lessee
Parties becomes aware from any source whatsoever (including but not limited to a
Governmental Authority) relating in any way to Hazardous Materials, USTs or
Remediation thereof, possible liability of any person or entity pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Lease; or

 

(f) any investigation or inquiry initiated by any Governmental Authority
relating to the Environmental Condition of the Property.

 

(7) Lessee shall, at its sole cost and expense:

 

(a) perform any environmental site assessment or other investigation of
environmental conditions in connection with the Property as may be reasonably
requested by Lessor (including but not limited to sampling, testing and analysis
of soil, water, air, building materials and other materials and substances
whether solid, liquid or gas), and share with Lessor and Environmental Insurer
the reports and other results thereof, and Lessor and other Indemnified Parties
shall be entitled to rely on such reports and other results thereof; and

 

(b) have the Property inspected as may be required by any Environmental Laws for
seepage, spillage and other environmental concerns. If any USTs are located at
the Property, Lessee shall maintain and monitor such USTs in accordance with all
Environmental Laws. Lessee shall provide Lessor with written certified results
of all inspections performed on the Property. All costs and expenses associated
with the inspection, preparation and certification of results, as well as those
associated with any corrective action, shall be paid by Lessee. All inspections
and tests performed on the Property shall be conducted in compliance with all
Environmental Laws.

 

(8) Lessee shall, at its sole cost and expense, and without limiting the rights
of Lessor under any other provision of this Lease, comply with all reasonable
written requests of Lessor to:

 

(a) reasonably effectuate Remediation of any condition (including but not
limited to a Release) in, on, under or from the Property;

 

(b) comply with any Environmental Law;

 

(c) comply with any directive from any Governmental Authority; and

 

(d) take any other reasonable action necessary or appropriate for protection of
human health or the environment.

 

(9) Lessor, Lender, and any other person or entity designated by Lessor,
including but not limited to any receiver, any representative of a Governmental
Authority, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Property during normal business hours or at any
time in the event of an emergency (including without limitation in connection
with any Securitization, Participation or Transfer or in connection with a
proposed sale or conveyance of the Property or a proposed financing or
refinancing secured by the Property or in connection with the exercise of any
remedies set forth in this Lease, the Mortgages or the other Loan Documents, as
applicable) to assess any and all aspects of the environmental condition of the
Property and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in the sole and
absolute discretion of the party conducting the assessment) and taking samples
of soil, groundwater or other water, air, or building materials, and conducting
other invasive testing. Lessee shall cooperate with and provide access to
Lessor, Lender, Environmental Insurer and any other person or entity designated
by Lessor. Any such assessment and investigation shall be at Lessee’s sole cost
and expense if, at the time such assessment or investigation is undertaken, the
party

 

- 16 -



--------------------------------------------------------------------------------

conducting the assessment or investigation has a reasonable basis for believing
that a Release has occurred at the Property in excess of Permitted Amounts or if
an Event of Default has occurred and is continuing. Otherwise, any such
assessment and investigation shall be at the sole cost and expense of the party
conducting such assessment and investigation.

 

The obligations of Lessee and the rights and remedies of Lessor under this
Section shall survive the termination, expiration and/or release of this Lease.

 

17. Condition of Property; Maintenance. Lessee shall (i) maintain the Property
in good condition and repair, subject to reasonable and ordinary wear and tear,
free from actual or constructive waste, (ii) operate, remodel, update and
modernize the Property in accordance with those standards adopted from time to
time by Lessee on a system-wide basis for Permitted Concepts, with such
remodeling and modernizing being undertaken in accordance with Lessee’s
system-wide timing schedules for such activities, and (iii) pay all operating
costs of the Property in the ordinary course of business. Lessee waives any
right to (i) require Lessor to maintain, repair or rebuild all or any part of
the Property or (ii) make repairs at the expense of Lessor, pursuant to any
Applicable Regulations at any time in effect.

 

18. Alterations and Improvements. Lessee shall not alter the exterior,
structural, plumbing or electrical elements of the Property in any manner
without the consent of Lessor, which consent shall not be unreasonably withheld
or conditioned; provided, however, Lessee may undertake nonstructural
alterations to the Property costing less than $100,000 without Lessor’s consent.
For purposes of this Lease, alterations to the exterior, structural, plumbing or
electrical elements of the Property shall mean:

 

(i) alterations which affect the foundation or “footprint” of the improvements
at the Property;

 

(ii) alterations which involve the structural elements of the improvements at
the Property, such as a load-bearing wall, structural beams, columns, supports
or roof; or

 

(iii) alterations which materially affect any of the building systems,
including, without limitation, the electrical systems, plumbing, HVAC and fire
and safety systems.

 

If Lessor’s consent is required hereunder and Lessor consents to the making of
any such alterations, the same shall be made by Lessee at Lessee’s sole expense
by a licensed contractor and according to plans and specifications approved by
Lessor and subject to such other conditions as Lessor shall require. Any work at
any time commenced by Lessee on the Property shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease. Upon completion of any alterations, Lessee
shall promptly provide Lessor with (i) evidence of full payment to all laborers
and materialmen contributing to the alterations, (ii) an architect’s certificate
certifying the alterations to have been completed in conformity with the plans
and specifications, (iii) a certificate of occupancy (if the alterations are of
such a nature as would require the issuance of a certificate of occupancy), and
(iv) any other documents or information reasonably requested by Lessor. Any
addition to or alteration of the Property shall automatically be deemed a part
of the Property and belong to Lessor, and Lessee shall execute and deliver to
Lessor such instruments as Lessor may require to evidence the ownership by
Lessor of such addition or alteration. Lessee shall execute and file or record,
as appropriate, a “Notice of Non-Responsibility,” or any equivalent notice
permitted under applicable law in the state where the Property is located.

 

19. Indemnification. A. Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
for, from and against any and all Losses (excluding Losses suffered by an
Indemnified Party arising out of the gross negligence or willful misconduct of
such Indemnified Party; provided, however, that the term “gross negligence”
shall not include gross negligence imputed as a matter of law to any of the
Indemnified Parties solely by reason of the Lessor’s interest in the Property or
Lessor’s failure to act in respect of matters which are or were the obligation
of Lessee under this Lease) caused by, incurred or resulting from Lessee’s
operations of or relating in any manner to the Property, whether relating to
their original design or construction, latent

 

- 17 -



--------------------------------------------------------------------------------

defects, alteration, maintenance, use by Lessee or any person thereon,
supervision or otherwise, or from any breach of, default under, or failure to
perform, any term or provision of this Lease by Lessee, its officers, employees,
agents or other persons, or to which any Indemnified Party is subject because of
Lessor’s interest in the Property, including, without limitation, Losses arising
from (1) any accident, injury to or death of any person or loss of or damage to
property occurring in, on or about the Property or portion thereof or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (2) any use, non-use
or condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, the Property or any portion thereof or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (3) any
representation or warranty made herein by Lessee, in any certificate delivered
in connection herewith or in any other agreement to which Lessee is a party or
pursuant thereto being false or misleading in any material respect as of the
date of such representation or warranty was made, (4) performance of any labor
or services or the furnishing of any materials or other property in respect to
the Property or any portion thereof, (5) any taxes, assessments or other charges
which Lessee is required to pay under Section 9, (6) any lien, encumbrance or
claim arising on or against the Property or any portion thereof under any
Applicable Regulation or otherwise which Lessee is obligated hereunder to remove
and discharge, or the failure to comply with any Applicable Regulation, (7) the
claims of any invitees, patrons, licensees or subtenants of all or any portion
of the Property or any Person acting through or under Lessee or otherwise acting
under or as a consequence of this Lease or any sublease, (8) any act or omission
of Lessee or its agents, contractors, licensees, subtenants or invitees, (9) any
contest referred to in Section 9.

 

B. Lessee shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each of the Indemnified Parties for, from and against
any and all Losses (excluding Losses suffered by an Indemnified Party directly
arising out of such Indemnified Party’s gross negligence or willful misconduct;
provided, however, that the term “gross negligence” shall not include gross
negligence imputed as a matter of law to any of the Indemnified Parties solely
by reason of the Lessor’s interest in the Property or Lessor’s failure to act in
respect of matters which are or were the obligation of Lessee under this Lease)
and costs of Remediation (whether or not performed voluntarily), engineers’
fees, environmental consultants’ fees, and costs of investigation (including but
not limited to sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas)
imposed upon or incurred by or asserted against any Indemnified Parties, and
directly or indirectly arising out of or in any way relating to any one or more
of the following:

 

(1) any presence of any Hazardous Materials or USTs in, on, above, or under the
Property;

 

(2) any past, present or Threatened Release in, on, above, under or from the
Property;

 

(3) any activity by Lessee, any person or entity affiliated with Lessee or any
tenant or other user of the Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Materials or USTs at any time located in, under,
on or above the Property;

 

(4) any activity by Lessee, any person or entity affiliated with Lessee or any
tenant or other user of the Property in connection with any actual or proposed
Remediation of any Hazardous Materials or USTs at any time located in, under, on
or above the Property, whether or not such Remediation is voluntary or pursuant
to court or administrative order, including but not limited to any removal,
remedial or corrective action;

 

(5) any past, present or threatened non-compliance or violations of any
Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with the Property or operations thereon, including but not limited to
any failure by Lessee, any person or entity affiliated with Lessee or any tenant
or other user of the Property to comply with any order of any Governmental
Authority in connection with any Environmental Laws;

 

- 18 -



--------------------------------------------------------------------------------

(6) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering the Property;

 

(7) any administrative processes or proceedings or judicial proceedings in any
way connected with any matter addressed in this Lease;

 

(8) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Property, including but not limited to
costs to investigate and assess such injury, destruction or loss;

 

(9) any acts of Lessee, any person or entity affiliated with Lessee or any
tenant or other user of the Property in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Materials or USTs owned or possessed by Lessee, any person or entity
affiliated with Lessee or any tenant or other user, at any facility or
incineration vessel owned or operated by another person or entity and containing
such or similar Hazardous Materials or USTs;

 

(10) any acts of Lessee, any person or entity affiliated with Lessee or any
tenant or other user of the Property, in accepting any Hazardous Materials or
USTs for transport to disposal or treatment facilities, incineration vessels or
sites selected by Lessee, any person or entity affiliated with Lessee or any
tenant or other user of the Property, from which there is a Release, or a
Threatened Release of any Hazardous Materials which causes the incurrence of
costs for Remediation;

 

(11) any personal injury, wrongful death, or property damage arising under any
statutory or common law or tort law theory, including but not limited to damages
assessed for the maintenance of a private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property; or

 

(12) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Lease.

 

C. It is expressly understood and agreed that Lessee’s obligations under this
Section shall survive the expiration or earlier termination of this Lease for
any reason.

 

20. Quiet Enjoyment. So long as Lessee shall pay the rental and other sums
herein provided and shall keep and perform all of the terms, covenants and
conditions on its part herein contained, Lessee shall have, subject and
subordinate to Lessor’s rights herein, the right to the peaceful and quiet
occupancy of the Property. Notwithstanding the foregoing, however, in no event
shall Lessee be entitled to bring any action against Lessor to enforce its
rights hereunder if an Event of Default shall have occurred and be continuing.

 

21. Condemnation or Destruction. A. In the event of a taking of all or any part
of the Property for any public or quasi-public purpose by any lawful power or
authority by exercise of the right of condemnation or eminent domain or by
agreement between Lessor, Lessee and those authorized to exercise such right
(“Taking”) or the commencement of any proceedings or negotiations which might
result in a Taking or any material damage to or destruction of the Property or
any part thereof (“Casualty”), Lessee will promptly give written notice thereof
to Lessor, generally describing the nature and extent of such Taking,
proceedings, negotiations or Casualty and including copies of any documents or
notices received in connection therewith. Thereafter, Lessee shall promptly send
Lessor copies of all correspondence and pleadings relating to any such Taking,
proceedings, negotiations or Casualty. During all periods of time following a
Casualty, Lessee shall ensure that the subject Property is secure and does not
pose any risk of harm to adjoining property owners or occupants or
third-parties.

 

B. In case of a Taking of the whole of the Property, other than for temporary
use (“Total Taking”), this Lease shall terminate as of the date of such Total
Taking and all rentals, sums of money and other charges provided to be paid by
Lessee shall be apportioned and paid to the date of such Total

 

- 19 -



--------------------------------------------------------------------------------

Taking; provided, however, in the event of a Total Taking, if the net award or
payment, after deducting all costs, fees and expenses incident to the collection
thereof (the “Net Amount”), for such Total Taking is less than the sum of the
outstanding principal and accrued but unpaid interest due under the Note and all
other sums payable by Lessor to Lender under the other Loan Documents
(collectively, the “Obligations”), Lessee shall pay to Lender within 10 days of
Lessor’s receipt of the Net Amount an amount equal to the difference between the
Obligations and the Net Amount, if any. Total Taking shall include a taking of
substantially all the Property if, in the sole determination of Lessor, the
remainder of the Property is not useable and cannot be made useable for the
purposes provided herein. Lessor shall be entitled to receive the entire award
or payment in connection with any taking of the Property without deduction for
any estate vested in Lessee by this Lease. Lessee hereby expressly assigns to
Lessor all of its right, title and interest in and to every such award or
payment and agrees that Lessee shall not be entitled to any award or payment for
the value of Lessee’s leasehold interest in the Lease. Lessee shall be entitled
to claim and receive any award or payment from the condemning authority
expressly granted for the taking of Lessee’s Personalty, the interruption of its
business and moving expenses, but only if such claim or award does not adversely
affect or interfere with the prosecution of Lessor’s claim for the Taking.
Lessee shall promptly send Lessor copies of all correspondence and pleadings
relating to any such claim.

 

C. In case of a temporary use of all or any part of the Property by a Taking
(“Temporary Taking”), this Lease shall remain in full force and effect without
any reduction of Base Annual Rental, Additional Rental or any other sum payable
hereunder. Except as provided below, Lessee shall be entitled to the entire
award for a Temporary Taking, whether paid by damages, rent or otherwise, unless
the period of occupation and use by the condemning authorities shall extend
beyond the date of expiration of this Lease, in which case the award made for
such Taking shall be apportioned between Lessor and Lessee as of the date of
such expiration. At the termination of any such Temporary Taking, Lessee will,
at its own cost and expense and pursuant to the terms of Section 17 above,
promptly commence and complete the restoration of the Property; provided,
however, Lessee shall not be required to restore the Property if the Lease Term
shall expire prior to, or within one year after, the date of termination of the
Temporary Taking, and in such event Lessor shall be entitled to recover all
damages and awards arising out of the failure of the condemning authority to
repair and restore the Property at the expiration of such Temporary Taking.

 

D. In the event of a Taking of less than all of the Property for other than a
temporary use (“Partial Taking”) or of damage or destruction to all or any part
of the Property, all awards, compensation or damages shall be paid to Lessor,
and Lessor shall have the option to (i) terminate this Lease, provided that
Lessor shall have obtained Lender’s prior written consent, by notifying Lessee
within 60 days after Lessee gives Lessor notice of such damage or destruction or
that title has vested in the taking authority or (ii) continue this Lease in
effect, which election may be evidenced by either a notice from Lessor to Lessee
or Lessor’s failure to notify Lessee that Lessor has elected to terminate this
Lease within such 60-day period. Lessee shall have a period of 60 days after
Lessor’s notice that it has elected to terminate this Lease during which to
elect to continue this Lease on the terms herein provided. If Lessee does not
elect to continue this Lease or shall fail during such 60-day period to notify
Lessor of Lessee’s intent to continue this Lease, then this Lease shall
terminate as of the last day of the month during which such period expired.
Lessee shall then immediately vacate and surrender the Property, all obligations
of either party hereunder shall cease as of the date of termination (provided,
however, Lessee’s obligations to Lessor under Section 18 and Lessee’s
obligations to pay Base Annual Rental, Additional Rental and all other sums
(whether payable to Lessor or a third-party) accruing under this Lease prior to
the date of termination shall survive such termination) and Lessor may retain
all such awards, compensation or damages. If Lessor elects not to terminate this
Lease, or if Lessor elects to terminate this Lease but Lessee elects to continue
this Lease, then this Lease shall continue in full force and effect on the
following terms: (i) all Base Annual Rental, Additional Rental and other sums
and obligations due under this Lease shall continue unabated, and (ii) Lessee
shall promptly commence and diligently prosecute restoration of the Property to
the same condition, as nearly as practicable, as prior to such partial
condemnation, damage or destruction as approved by Lessor. Lessor shall promptly
make available in installments as restoration progresses an amount up to but not
exceeding the amount of any award, compensation or damages received by Lessor,
upon request of Lessee accompanied by evidence reasonably satisfactory to Lessor
that such amount has been paid or is due and payable and is properly a

 

- 20 -



--------------------------------------------------------------------------------

part of such costs and that Lessee has complied with the terms of Section 18
above in connection with the restoration. Lessor shall be entitled to keep any
portion of such award, compensation or damages which may be in excess of the
cost of restoration, and Lessee shall bear all additional costs, fees and
expenses of such restoration in excess of the amount of any such award,
compensation or damages.

 

E. Any loss under any property damage insurance required to be maintained by
Lessee shall be adjusted by Lessor and Lessee. Subject to the terms and
provisions of the Mortgage, any award relating to a Total Taking or a Partial
Taking shall be adjusted by Lessor or, at Lessor’s election, Lessee.
Notwithstanding the foregoing or any other provisions of this Section to the
contrary but subject to the terms and provisions of the Mortgage, if at the time
of any Taking or any Casualty or at any time thereafter an Event of Default
shall have occurred and be continuing under this Lease, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee’s claim, if any, for an
award on account of such Taking or for insurance proceeds on account of such
Casualty and to collect such award or proceeds and apply the same, after
deducting all costs, fees and expenses incident to the collection thereof, to
the curing of such default and any other then existing default under this Lease
and/or to the payment of any amounts owed by Lessee to Lessor under this Lease,
in such order, priority and proportions as Lessor in its discretion shall deem
proper.

 

F. Notwithstanding the foregoing, nothing in this Section 21 shall be construed
as limiting or otherwise adversely affecting the representations, warranties,
covenants and characterizations set forth in Lease, including, without
limitation, those provisions set forth in Section 3 of this Lease.

 

22. Inspection. Lessor and its authorized representatives shall have the right
during normal business hours (or at any time in the event of an emergency) to
enter the Property or any part thereof at reasonable times in order to inspect
the same and make photographic or other evidence concerning Lessee’s compliance
with the terms of this Lease or in order to show the Property to prospective
purchasers and lenders. Lessee hereby waives any claim for damages for any
injury or inconvenience to or interference with Lessee’s business, any loss of
occupancy or quiet enjoyment of the Property and any other loss occasioned by
such entry so long as Lessor shall have used reasonable efforts not to
unreasonably interrupt Lessee’s normal business operations. Lessee shall keep
and maintain at the Property or Lessee’s corporate headquarters full, complete
and appropriate books of account and records of Lessee’s business relating to
the Property in accordance with GAAP. Lessee’s books and records shall at all
times be open for inspection by Lessor, Lender and their respective auditors or
other authorized representatives and shall show such information as is
reasonably necessary to determine compliance with Lessor’s obligations under the
Loan Documents.

 

23. Trademark. A. Lessee is the owner of the Trademark and agrees to use the
Trademark in connection with the operation of the Facilities.

 

B. Lessee shall challenge all unauthorized uses or infringements of the
Trademark, and Lessee shall prosecute any person or firm who unlawfully uses or
attempts to use the Trademark in connection with the operation of motel
properties, or other facilities which may be competitive with the Leased
Property or any portion thereof, or would otherwise materially affect the value
or results of operations of the Leased Property or the prospects or goodwill of
the Lessor. Lessee shall also seek to cancel registrations or applications for
registration of trademarks that infringe or reasonably appear to infringe on the
trademark. The costs and expenses (including reasonable attorneys fees) incurred
by Lessee in connection with any such actions shall be reimbursed to it in full
by Lessor provided that the Trademark is then being used by Lessee only in
connection with the Leased Property.

 

C. Lessee agrees that it will indemnify and hold Lessor and Jameson Inns, Inc.
harmless from all fines, suits, proceedings, claims, demands, or actions of any
kind or nature, from anyone whomsoever, arising or growing out of or otherwise
connected with the use of the Trademark in connection with Lessee’s operation of
the Property.

 

- 21 -



--------------------------------------------------------------------------------

24. Default, Remedies and Measure of Damages. A. Each of the following shall be
an event of default under this Lease (each, an “Event of Default”):

 

(i) If any representation or warranty of Lessee set forth in this Lease is false
in any material respect, or if Lessee renders any statement or account which is
false in any material respect;

 

(ii) If any rent or other monetary sum due under this Lease is not paid within
five days after the date when due; provided, however, notwithstanding the
occurrence of such an Event of Default, Lessor shall not be entitled to exercise
its remedies set forth below unless and until Lessor shall have given Lessee
notice thereof and a period of five days from the delivery of such notice shall
have elapsed without such Event of Default being cured;

 

(iii) Subject to the provisions of Section 9, if Lessee fails to pay, prior to
delinquency, any taxes, assessments or other charges the failure of which to pay
will result in the imposition of a lien against the Property pursuant to
Applicable Regulations;

 

(iv) If any of the Lessee Parties becomes insolvent within the meaning of the
Code, files or notifies Lessor that it intends to file a petition under the
Code, initiates a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, an “Action”), becomes the subject of either a petition under the
Code or an Action, or is not generally paying its debts as the same become due;

 

(v) If Lessee vacates or abandons the Property other than in accordance with the
provisions of Section 14 of this Lease;

 

(vi) If Lessee shall fail to maintain insurance in accordance with the
requirements of Section 11 of this Lease;

 

(vii) If Lessee fails to observe or perform any of the other covenants,
conditions, or obligations of this Lease; provided, however, if any such failure
does not involve the payment of any monetary sum, is not willful or intentional,
does not place any rights or property of Lessor in immediate jeopardy, and is
within the reasonable power of Lessee to promptly cure after receipt of notice
thereof, all as determined by Lessor in its reasonable discretion, then such
failure shall not constitute an Event of Default hereunder, unless otherwise
expressly provided herein, unless and until Lessor shall have given Lessee
notice thereof and a period of 30 days shall have elapsed, during which period
Lessee may correct or cure such failure, upon failure of which an Event of
Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required. If such failure cannot reasonably be cured
within such 30-day period, as determined by Lessor in its reasonable discretion,
and Lessee is diligently pursuing a cure of such failure, then Lessee shall have
a reasonable period to cure such failure beyond such 30-day period, which shall
in no event exceed 90 days after receiving notice of such failure from Lessor.
If Lessee shall fail to correct or cure such failure within such 90-day period,
an Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required;

 

(viii) If there is an “Event of Default” or a breach or default, after the
passage of all applicable notice and cure or grace periods, under any of the
Other Agreements; or

 

(ix) If a final, nonappealable judgment is rendered by a court against any of
the Lessee Parties which (i) has a material adverse effect on the operation of
the Property as a Permitted Concept, or (ii) is in an amount greater than
$100,000.00 and not covered by insurance, and, in either case, is not discharged
or provision made for such discharge within 60 days from the date of entry of
such judgment.

 

B. Upon the occurrence of an Event of Default, with or without notice or demand,
except the notice prior to default required under certain circumstances by
subsection A. above or such other notice as may be required by statute and
cannot be waived by Lessee (all other notices being hereby waived), Lessor shall
be entitled to exercise, at its option, concurrently, successively, or in any
combination, all remedies available at law or in equity, including without
limitation, any one or more of the following as well as any other remedies
allowable under applicable law:

 

(i) To terminate this Lease, whereupon Lessee’s right to possession of the
Property shall cease and this Lease, except as to Lessee’s liability, shall be
terminated.

 

- 22 -



--------------------------------------------------------------------------------

(ii) To reenter and take possession of any or all of the Property, any or all
Personal Property located on or at any or all of the Property in which Lessor
shall have a landlord’s lien and/or security interest, and, to the extent
permissible, all franchises, licenses, area development agreements, permits and
other rights or privileges of Lessee pertaining to the use and operation of any
or all of the Property and to expel Lessee and those claiming under or through
Lessee, without being deemed guilty in any manner of trespass or becoming liable
for any loss or damage resulting therefrom, without resort to legal or judicial
process, procedure or action. No notice from Lessor hereunder or under a
forcible entry and detainer statute or similar law shall constitute an election
by Lessor to terminate this Lease unless such notice specifically so states. If
Lessee shall, after default, voluntarily give up possession of the Property to
Lessor, deliver to Lessor or its agents the keys to the Property, or both, such
actions shall be deemed to be in compliance with Lessor’s rights and the
acceptance thereof by Lessor or its agents shall not be deemed to constitute a
termination of this Lease. Lessor reserves the right following any reentry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate as specified in
said notice.

 

(iii) To seize all Personal Property located on or at any or all of the
Property, in which Lessor shall have a landlord’s lien and/or security interest,
and to dispose thereof in accordance with the laws prevailing at the time and
place of such seizure or to remove all or any portion of such property and cause
the same to be stored in a public warehouse or elsewhere at Lessee’s sole
expense, without becoming liable for any loss or damage resulting therefrom and
without resorting to legal or judicial process, procedure or action.

 

(iv) To bring an action against Lessee for any damages sustained by Lessor or
any equitable relief available to Lessor.

 

(v) To relet any or all of the Property or any part thereof for such term or
terms (including a term which extends beyond the original Lease Term), at such
rentals and upon such other terms as Lessor, in its sole discretion, may
determine, with all proceeds received from such reletting being applied to the
rental and other sums due from Lessee in such order as Lessor may, in it sole
discretion, determine, which other sums include, without limitation, all
repossession costs, brokerage commissions, attorneys’ fees and expenses,
employee expenses, alteration, remodeling and repair costs and expenses of
preparing for such reletting. Except to the extent required by applicable law,
Lessor shall have no obligation to relet the Property or any part thereof and
shall in no event be liable for refusal or failure to relet the Property or any
part thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon such reletting, and no such refusal or failure shall
operate to relieve Lessee of any liability under this Lease or otherwise to
affect any such liability. Lessor reserves the right following any reentry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate as specified in
said notice.

 

(vi) (x) To recover from Lessee all rent and other monetary sums then due and
owing under this Lease and (y) to accelerate and recover from Lessee all rent
and other monetary sums scheduled to become due and owing under this Lease after
the date of such breach for the entire original scheduled Lease Term.

 

(vii) To recover from Lessee all costs and expenses, including attorneys’ fees,
court costs, expert witness fees, costs of tests and analyses, travel and
accommodation expenses, deposition and trial transcripts, copies and other
similar costs and fees, paid or incurred by Lessor as a result of such breach,
regardless of whether or not legal proceedings are actually commenced.

 

- 23 -



--------------------------------------------------------------------------------

(viii) To immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all costs and expenses incurred by Lessor therein. Any
sum or sums so paid by Lessor, together with interest at the Default Rate, shall
be deemed to be Additional Rental hereunder and shall be immediately due from
Lessee to Lessor. Any such acts by Lessor in correcting Lessee’s breaches or
defaults hereunder shall not be deemed to cure said breaches or defaults or
constitute any waiver of Lessor’s right to exercise any or all remedies set
forth herein.

 

(ix) To immediately or at any time thereafter, and with or without notice,
except as required herein, set off any money of Lessee held by Lessor under this
Lease against any sum owing by Lessee hereunder.

 

(x) To seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.

 

All powers and remedies given by this Section to Lessor, subject to applicable
law, shall be cumulative and not exclusive of one another or of any other right
or remedy or of any other powers and remedies available to Lessor under this
Lease, by judicial proceedings or otherwise, to enforce the performance or
observance of the covenants and agreements of Lessee contained in this Lease,
and no delay or omission of Lessor to exercise any right or power accruing upon
the occurrence of any Event of Default shall impair any other or subsequent
Event of Default or impair any rights or remedies consequent thereto. Every
power and remedy given by this Section or by law to Lessor may be exercised from
time to time, and as often as may be deemed expedient, by Lessor, subject at all
times to Lessor’s right in its sole judgment to discontinue any work commenced
by Lessor or change any course of action undertaken by Lessor.

 

If Lessee shall fail to observe or perform any of its obligations under this
Lease or in the event of an emergency, then, without waiving any Event of
Default which may result from such failure or emergency, Lessor may, but without
any obligation to do so, take all actions, including, without limitation, entry
upon any or all of the Property to perform Lessee’s obligations, immediately and
without notice in the case of an emergency and upon five days written notice to
Lessee in all other cases. All expenses incurred by Lessor in connection with
performing such obligations, including, without limitation, reasonable
attorneys’ fees and expenses, together with interest at the Default Rate from
the date any such expenses were incurred by Lessor until the date of payment by
Lessee, shall constitute Additional Rental and shall be paid by Lessee to Lessor
upon demand.

 

25. Liens; Mortgage, Subordination and Attornment. Lessor’s interest in this
Lease and/or the Property shall not be subordinate to any liens or encumbrances
placed upon the Property by or resulting from any act of Lessee, and nothing
herein contained shall be construed to require such subordination by Lessor.
Lessee shall keep the Property free from any liens for work performed, materials
furnished or obligations incurred by Lessee (except pursuant to the loan from
Lender). NOTICE IS HEREBY GIVEN THAT, UNLESS LESSOR’S PRIOR WRITTEN CONSENT IS
OBTAINED, LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN,
MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE
OF ANY KIND UPON ALL OR ANY PART OF THE PROPERTY, THE PERSONAL PROPERTY OR
LESSEE’S LEASEHOLD INTEREST IN THE PROPERTY, AND ANY SUCH PURPORTED TRANSACTION
SHALL BE VOID. FURTHERMORE, ANY SUCH PURPORTED TRANSACTION SHALL BE DEEMED A
TORTIOUS INTERFERENCE WITH LESSOR’S RELATIONSHIP WITH LESSEE AND LESSOR’S
OWNERSHIP OF THE PROPERTY.

 

This Lease at all times shall automatically be subordinate to the Mortgage and
to the lien of any and all ground leases, mortgages, deeds to secure debt and
trust deeds now or hereafter placed upon the Property by Lessor, and Lessee
covenants and agrees to execute and deliver, upon demand, such further
instruments subordinating this Lease to the lien of the Mortgage and any or all
such ground leases, mortgages, deeds to secure debt or trust deeds as shall be
desired by Lessor, or any present or proposed mortgagees or lenders under deeds
to secure debt or trust deeds.

 

- 24 -



--------------------------------------------------------------------------------

If any landlord, mortgagee, receiver, Lender or other secured party validly
exercises its right to elect to have this Lease and the interest of Lessee
hereunder be superior to the Mortgage or any such ground lease, mortgage, deed
to secure debt or trust deed and evidences such election by written notice given
to Lessee, then this Lease and the interest of Lessee hereunder shall be deemed
superior to any such Mortgage, ground lease, mortgage, deed to secure debt or
trust deed, whether this Lease was executed before or after such Mortgage,
ground lease, mortgage, deed to secure debt or trust deed and in that event such
landlord, mortgagee, receiver, Lender or other secured party shall have the same
rights with respect to this Lease as if it had been executed and delivered prior
to the execution and delivery of such Mortgage, ground lease, mortgage, deed to
secure debt or trust deed and had been assigned to such landlord, mortgagee,
receiver, Lender or other secured party.

 

Although the foregoing provisions shall be self-operative and no future
instrument of subordination shall be required, upon request by Lessor, Lessee
shall execute and deliver whatever instruments may be required for such
purposes, and in the event Lessee fails so to do within 10 days after demand,
Lessee does hereby make, constitute and irrevocably appoint Lessor as its agent
and attorney-in-fact and in its name, place and stead so to do, which
appointment shall be deemed coupled with an interest.

 

In the event any purchaser or assignee of Lender at a foreclosure sale acquires
title to the Property, or in the event Lender or any assignee otherwise succeeds
to the rights of Lessor as landlord under this Lease, Lessee shall attorn to
Lender or such purchaser or assignee, as the case may be (a “Successor Lessor”),
and recognize the Successor Lessor as lessor under this Lease, and, if the
Successor Lessor in its sole discretion elects to recognize Lessee’s tenancy
under this Lease, this Lease shall continue in full force and effect as a direct
lease between the Successor Lessor and Lessee, provided that the Successor
Lessor shall only be liable for any obligations of the lessor under this Lease
which accrue after the date that such Successor Lessor acquires title. The
foregoing provision shall be self operative and effective without the execution
of any further instruments.

 

Lessee shall give written notice to any lender of Lessor having a recorded lien
upon the Property or any part thereof of which Lessee has been notified of any
breach or default by Lessor of any of its obligations under this Lease
simultaneously with the giving of such notice to Lessor, and Lessee shall give
such lender at least 60 days beyond any notice period to which Lessor might be
entitled to cure such default before Lessee may exercise any remedy with respect
thereto. Upon request by Lessor, Lessee shall also provide Lessee’s most recent
audited financial statements to Lessor or any such lender and certify the
continuing accuracy of such financial statements in such manner as Lessor or
such lender may request.

 

26. Estoppel Certificate. A. At any time, and from time to time, Lessee shall,
promptly and in no event later than 15 days after a request from Lessor or
Lender, execute, acknowledge and deliver to Lessor or Lender a certificate in
the form supplied by Lessor, Lender or any present or proposed mortgagee or
purchaser designated by Lessor, certifying: (i) that Lessee has accepted the
Property (or, if Lessee has not done so, that Lessee has not accepted the
Property, and specifying the reasons therefor); (ii) that this Lease is in full
force and effect and has not been modified (or if modified, setting forth all
modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (iii) the commencement and
expiration dates of the Lease Term, including the terms of any extension options
of Lessee; (iv) the date to which the rentals have been paid under this Lease
and the amount thereof then payable; (v) whether there are then any existing
defaults by Lessor in the performance of its obligations under this Lease, and,
if there are any such defaults, specifying the nature and extent thereof; (vi)
that no notice has been received by Lessee of any default under this Lease which
has not been cured, except as to defaults specified in the certificate; (vii)
the capacity of the person executing such certificate, and that such person is
duly authorized to execute the same on behalf of Lessee; (viii) that neither
Lessor nor Lender has actual involvement in the management or control of
decision making related to the operational aspects or the day-to-day operations
of the Property; and (ix) any other information reasonably requested by Lessor,
Lender or such present or proposed mortgagee or purchaser.

 

- 25 -



--------------------------------------------------------------------------------

B. If Lessee shall fail or refuse to sign a certificate in accordance with the
provisions of this Section within 15 days following a request by Lessor, Lessee
irrevocably constitutes and appoints Lessor as its attorney-in-fact to execute
and deliver the certificate to any such third party, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding; provided, however, that Lessor’s execution and delivery of such
certificate on behalf of Lessee shall not cure any default arising by reason of
Lessee’s failure to execute and deliver such certificate.

 

27. Assignment. A. If Lender shall succeed to the rights of Lessor as landlord
under this Lease, whether through foreclosure of the liens of the Mortgage,
deeds-in-lieu of foreclosure or otherwise, Lender, as lessor, shall have the
right to sell or convey all, but not less than all, of the Property or to assign
its right, title and interest as Lessor under this Lease in whole, but not in
part. In the event of any such sale or assignment other than a security
assignment, Lessee shall attorn to such purchaser or assignee and Lessor shall
be relieved, from and after the date of such transfer or conveyance, of
liability for the performance of any obligation of Lessor contained herein,
except for obligations or liabilities accrued prior to such assignment or sale
(provided, however, nothing in this Section 27 shall impose liability on Lender
or such purchaser or assignee, as lessor, for the obligations of Lessor accruing
under this Lease prior to the time Lender or such purchaser or assignee, as the
case may be, succeeds to Lessor’s rights as lessor under this Lease). Otherwise,
and except as permitted pursuant to the Loan Documents, Lessor shall not have
the right to sell or convey the Property or to assign its right, title and
interest as lessor under this Lease in whole or in part.

 

B. Lessee acknowledges that Lessor has relied both on the business experience
and creditworthiness of Lessee and upon the particular purposes for which Lessee
intends to use the Property in entering into this Lease. Without the prior
written consent of Lessor: (i) Lessee shall not assign, transfer, convey, pledge
or mortgage this Lease or any interest therein, whether by operation of law or
otherwise; (ii) no Change of Control shall occur; (iii) no interest in any of
the Lessee Parties shall be pledged, encumbered, hypothecated or assigned as
collateral for any obligation of any of the Lessee Parties, and (iv) Lessee
shall not sublet all or any part of the Property (each of items (i) through (iv)
are hereinafter referred to as a “Prohibited Transaction”). In addition, no
interest in any of the Lessee Parties, or in any individual or person owning
directly or indirectly any interest in any of the Lessee Parties, shall be
transferred, assigned or conveyed to any individual or person whose property or
interests are subject to being blocked under any of the Terrorism Laws and/or
who is in violation of any of the Terrorism Laws, and any such transfer,
assignment or conveyance shall not be effective until the transferee has
provided written certification to Lessor that (A) the transferee or any person
who owns directly or indirectly any interest in transferee, is not an individual
or entity whose property or interests are subject to being blocked under any of
the Terrorism Laws or is otherwise in violation of the Terrorism Laws, and (B)
the transferee has taken reasonable measures to assure than any individual or
entity who owns directly or indirectly any interest in transferee, is not an
individual or entity whose property or interests are subject to being blocked
under any of the Terrorism Laws or is otherwise in violation of the Terrorism
Laws.

 

Lessor’s consent to a Prohibited Transaction shall be subject to the
satisfaction of such conditions as Lessor shall determine in its sole
discretion, including, without limitation, (i) Lessor having obtained the
consent of Lender to the Prohibited Transaction, (ii) Lessee having executed and
delivered such modifications to the terms of this Lease as Lessor shall request,
(iii) the Prohibited Transaction having been approved by each of the rating
agencies which have issued ratings in connection with any Securitization as well
as any other rating agency selected by Lender, (iv) the proposed transferee, as
applicable, having assumed this Lease (as modified pursuant to clause (ii)
above), (v) payment to Lessor of any rentals owing under a sublease which are in
excess of any rentals owing under this Lease, and (vi) the proposed transferee
having satisfactory creditworthiness and satisfactory experience operating a
Permitted Concept. In addition, any such consent shall be conditioned upon the
payment by Lessee to Lessor of (x) a fee equal to one percent (1%) of the then
outstanding principal balance of the Note and (y) all out-of-pocket costs and
expenses incurred by Lessor in connection with such consent, including, without
limitation, reasonable attorneys’ fees. The provisions of this Section shall
apply to every Prohibited Transaction regardless of whether voluntary or not, or
whether or not Lessor has consented to any previous Prohibited Transaction. No
assignment of this Lease or subletting of the Property shall

 

- 26 -



--------------------------------------------------------------------------------

relieve Lessee of its obligations under this Lease or any guarantor of this
Lease of any of its obligations under its guaranty. Any Prohibited Transaction
in violation of this Section shall be voidable at the sole option of Lessor.

 

28. This Section Has Been Left Blank Intentionally.

 

29. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Lease shall be in writing
and given by (i) hand delivery, (ii) facsimile, (iii) express overnight delivery
service or (iv) certified or registered mail, return receipt requested, and
shall be deemed to have been delivered upon (a) receipt, if hand delivered, (b)
transmission, if delivered by facsimile, (c) the next Business Day, if delivered
by express overnight delivery service, or (d) the third Business Day following
the day of deposit of such notice with the United States Postal Service, if sent
by certified or registered mail, return receipt requested. Notices shall be
provided to the parties and addresses (or facsimile numbers, as applicable)
specified below:

 

If to Lessee:

 

Kitchin Hospitality, LLC

8 Perimeter Center East, Suite 8050

Atlanta, GA 30346-1604

Attn: Legal Department

Telephone: (770) 901-9020

Telecopy: (7770) 901-9203

 

If to Lessor:

 

Jameson Inns Financing 01, LP

8 Perimeter Center East, Suite 8050

Atlanta, GA 30346-1604

Attn: Legal Department

Telephone: (770) 901-9020

Telecopy: (7770) 901-9203

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. No such notices, consents, approvals or other communications
shall be valid unless Lender receives a duplicate original thereof at the
following address:

 

GE Capital Franchise Finance Corporation

17207 North Perimeter Drive

Scottsdale, AZ 85255

Attention:           General Counsel

Telephone:          (480) 585-4500

Telecopy:            (480) 585-2226

 

or to such other address or such other person as Lender may from time to time
specify to Lessor and Lessee in a notice delivered in the manner provided above.

 

30. Holding Over. If Lessee remains in possession of the Property after the
expiration of the term hereof, Lessee, at Lessor’s option and within Lessor’s
sole discretion, may be deemed a tenant on a month-to-month basis and shall
continue to pay rentals and other sums in the amounts herein provided, except
that the Base Monthly Rental shall be automatically doubled, and comply with all
the terms of this Lease; provided that nothing herein nor the acceptance of rent
by Lessor shall be deemed a consent to such holding over. Lessee shall defend,
indemnify, protect and hold the Indemnified Parties harmless from and against
any and all Losses resulting from Lessee’s failure to surrender possession upon
the expiration of the Lease Term, including, without limitation, any claims made
by any succeeding lessee.

 

- 27 -



--------------------------------------------------------------------------------

31. Landlord’s Lien/Security Interest. Lessee agrees that Lessor shall have a
landlord’s lien, and additionally hereby separately grants to Lessor a security
interest, in, on and against all Personal Property, which lien and security
interest shall secure the payment of all rental and other charges payable by
Lessee to Lessor under the terms hereof and all other obligations of Lessee to
Lessor under this Lease and which lien shall be subordinate to the lien of
Lender. Lessee shall maintain title to the Personal Property, free and clear of
all liens, encumbrances, charges and security interests of any nature
whatsoever, except for liens pursuant to the loan from Lender. Lessee authorizes
Lessor to file financing statements with respect to the Personal Property,
continuation statements with respect thereto, and any amendments to such
financing statements which may be necessitated by reason of any of the changes
described in the last sentence of this Section. Furthermore, at any time, and
from time to time, Lessee shall, promptly and in no event later than 15 days
after a request from Lessor, execute, acknowledge and deliver to Lessor such
financing statements and other documents as Lessor may then deem appropriate or
necessary to perfect and maintain said lien and security interest. Lessee
expressly acknowledges and agrees that, in addition to any and all other rights
and remedies of Lessor whether hereunder or at law or in equity, in the event of
any default of Lessee hereunder, Lessor shall have any and all rights and
remedies granted a secured party under the Uniform Commercial Code then in
effect in the state of Arizona (the “UCC”). Lessee represents that its exact
legal name and state of incorporation is as set forth in the first paragraph of
this Lease. Lessee shall preserve its current form of organization and shall not
change its legal name, its state of formation, nor, in one transaction or a
series of related transactions, merge with or into, or consolidate with, any
other entity without providing, in each case, Lessor with 30 days’ prior written
notice and obtaining Lessor’s prior written consent (to the extent such consent
is required under Section 27 of this Lease). Lessee agrees that, notwithstanding
any provision in the UCC to the contrary, Lessee shall not file a termination
statement of any financing statement filed by Lessor in connection with any
security interest granted under this Lease if Lessor reasonably objects to the
filing of such termination statement.

 

32. Removal of Personal Property. At the expiration of the Lease Term, and if
Lessee is not then in breach hereof, Lessee may remove all Personal Property
from the Property. Lessee shall repair any damage caused by such removal and
shall leave the Property broom clean and in good and working condition and
repair inside and out. Any property of Lessee left on the Property on the tenth
day following the expiration of the Lease Term shall, at Lessor’s option,
automatically and immediately become the property of Lessor.

 

33. Financial Statements. Within 45 days after the end of each fiscal quarter
and within 120 days after the end of each fiscal year of Lessee, Lessee shall
deliver to Lessor and Lender (i) complete financial statements of the Lessee
Parties including a balance sheet, profit and loss statement, statement of cash
flows and all other related schedules for the fiscal period then ended; and (ii)
income statements for the business at the Property. All such financial
statements shall be prepared in accordance with GAAP from period to period, and
shall be certified to be accurate and complete by Lessee (or the Treasurer or
other appropriate officer of Lessee). Lessee understands that Lessor and Lender
will rely upon such financial statements and Lessee represents that such
reliance is reasonable. In the event the property and business at the Property
is ordinarily consolidated with other business for financial statement purposes,
such financial statements shall be prepared on a consolidated basis showing
separately the sales, profits and losses, assets and liabilities pertaining to
the Property with the basis for allocation of overhead of other charges being
clearly set forth. The financial statements delivered to Lessor and Lender need
not be audited, but Lessee shall deliver to Lessor and Lender copies of any
audited financial statements of Lessee which may be prepared, as soon as they
are available.

 

34. Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
acts of God, enemy or hostile governmental action, civil commotion, fire or
other casualty beyond the control of the party obligated to perform shall excuse
the performance by such party for a period equal to any such prevention, delay
or stoppage, except the obligations imposed with regard to rental and other
monies to be paid by Lessee pursuant to this Lease and any indemnification
obligations imposed upon Lessee under this Lease.

 

- 28 -



--------------------------------------------------------------------------------

35. Time is of the Essence. Time is of the essence with respect to each and
every provision of this Lease in which time is a factor.

 

36. Lessor’s Liability. Notwithstanding anything to the contrary provided in
this Lease, it is specifically understood and agreed, such agreement being a
primary consideration for the execution of this Lease by Lessor, that (i) there
shall be absolutely no personal liability on the part of Lessor, its successors
or assigns and the trustees, members, partners, shareholders, officers,
directors, employees and agents of Lessor and its successors or assigns, to
Lessee with respect to any of the terms, covenants and conditions of this Lease,
(ii) Lessee waives all claims, demands and causes of action against the
trustees, members, partners, shareholders, officers, directors, employees and
agents of Lessor and its successors or assigns in the event of any breach by
Lessor of any of the terms, covenants and conditions of this Lease to be
performed by Lessor, and (iii) Lessee shall look solely to the Property for the
satisfaction of each and every remedy of Lessee in the event of any breach by
Lessor of any of the terms, covenants and conditions of this Lease to be
performed by Lessor, or any other matter in connection with this Lease or the
Property, such exculpation of liability to be absolute and without any exception
whatsoever.

 

37. Consent of Lessor. (a) Unless specified otherwise herein, Lessor’s consent
to any request of Lessee may be conditioned or withheld in Lessor’s sole
discretion. Lessor shall have no liability for damages resulting from Lessor’s
failure to give any consent, approval or instruction reserved to Lessor,
Lessee’s sole remedy in any such event being an action for injunctive relief.

 

(b) It is understood and agreed that to the extent Lessor is required to obtain
the consent, approval, agreement or waiver of Lender with respect to a matter
for which Lessor’s approval has been requested under this Lease, Lessor shall in
no event be deemed to have unreasonably withheld Lessor’s consent, approval,
agreement or waiver thereof if Lender shall not have given its approval if
required.

 

38. Waiver and Amendment. No provision of this Lease shall be deemed waived or
amended except by a written instrument unambiguously setting forth the matter
waived or amended and signed by the party against which enforcement of such
waiver or amendment is sought. Waiver of any matter shall not be deemed a waiver
of the same or any other matter on any future occasion. No acceptance by Lessor
of an amount less than the monthly rent and other payments stipulated to be due
under this Lease shall be deemed to be other than a payment on account of the
earliest such rent or other payments then due or in arrears nor shall any
endorsement or statement on any check or letter accompanying any such payment be
deemed a waiver of Lessor’s right to collect any unpaid amounts or an accord and
satisfaction.

 

39. Successors Bound. Except as otherwise specifically provided herein, the
terms, covenants and conditions contained in this Lease shall bind and inure to
the benefit of the respective heirs, successors, executors, administrators and
assigns of each of the parties hereto.

 

40. No Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, shall not result in a merger of Lessor’s and
Lessee’s estates, and shall, at the option of Lessor, either terminate any or
all existing subleases or subtenancies, or operate as an assignment to Lessor of
any or all of such subleases or subtenancies.

 

41. Captions. Captions are used throughout this Lease for convenience of
reference only and shall not be considered in any manner in the construction or
interpretation hereof.

 

42. Severability. The provisions of this Lease shall be deemed severable. If any
part of this Lease shall be held unenforceable by any court of competent
jurisdiction, the remainder shall remain in full force and effect, and such
unenforceable provision shall be reformed by such court so as to give maximum
legal effect to the intention of the parties as expressed therein.

 

- 29 -



--------------------------------------------------------------------------------

43. Characterization. A. It is the intent of the parties hereto that the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between landlord and tenant and has been
entered into by both parties in reliance upon the economic and legal bargains
contained herein. None of the agreements contained herein, is intended, nor
shall the same be deemed or construed, to create a partnership between Lessor
and Lessee, to make them joint venturers, to make Lessee an agent, legal
representative, partner, subsidiary or employee of Lessor, nor to make Lessor in
any way responsible for the debts, obligations or losses of Lessee.

 

B. This Lease shall be interpreted and construed in a fair and impartial manner
without regard to such factors as the party which prepared the instrument, the
relative bargaining powers of the parties or the domicile of any party. Whenever
in this Lease any words of obligation or duty are used, such words or
expressions shall have the same force and effect as though made in the form of a
covenant.

 

44. Easements. During the Lease Term Lessor shall have the right to grant
utility easements on, over, under and above the Property without the prior
consent of Lessee, provided that such easements will not materially interfere
with Lessee’s long-term use of the Property.

 

45. Bankruptcy. A. As a material inducement to Lessor executing this Lease,
Lessee acknowledges and agrees that Lessor is relying upon (i) the financial
condition and specific operating experience of Lessee and Lessee’s obligation to
use the Property specifically in accordance with system-wide requirements
imposed from time to time on Permitted Concepts, (ii) Lessee’s timely
performance of all of its obligations under this Lease as to the Property
notwithstanding the entry of an order for relief under the Code for Lessee and
(iii) all defaults under this Lease as to the Property being cured promptly and
this Lease being assumed within 60 days of any order for relief entered under
the Code for Lessee, or this Lease being rejected within such 60 day period and
the Property surrendered to Lessor.

 

Accordingly, in consideration of the mutual covenants contained in this Lease
and for other good and valuable consideration, Lessee hereby agrees that:

 

(i) All obligations that accrue or become due under this Lease (including the
obligation to pay rent), from and after the date that an Action is commenced
shall be timely performed exactly as provided in this Lease and any failure to
so perform shall be harmful and prejudicial to Lessor;

 

(ii) Any and all obligations under this Lease that accrue or become due from and
after the date that an Action is commenced and that are not paid as required by
this Lease shall, in the amount of such rents, constitute administrative expense
claims allowable under the Code with priority of payment at least equal to that
of any other actual and necessary expenses incurred after the commencement of
the Action;

 

(iii) Any extension of the time period within which Lessee may assume or reject
this Lease without an obligation to cause all obligations accruing or coming due
under this Lease from and after the date that an Action is commenced to be
performed as and when required under this Lease shall be harmful and prejudicial
to Lessor;

 

(iv) Any time period designated as the period within which Lessee must cure all
defaults and compensate Lessor for all pecuniary losses which extends beyond the
date of assumption of this Lease shall be harmful and prejudicial to Lessor;

 

(v) Any assignment of this Lease must result in all terms and conditions of this
Lease being assumed by the assignee without alteration or amendment, and any
assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Lessor shall be
harmful and prejudicial to Lessor;

 

- 30 -



--------------------------------------------------------------------------------

(vi) Any proposed assignment of this Lease to an assignee: (a) that will not use
the Property specifically as a Permitted Concept or (b) that does not possess
financial condition, operating performance and experience characteristics equal
to or better than the financial condition, operating performance and experience
of the Lessee Parties as of the Effective Date, shall be harmful and prejudicial
to Lessor;

 

(vii) The rejection (or deemed rejection) of this Lease for any reason
whatsoever shall constitute cause for immediate relief from the automatic stay
provisions of the Code, and Lessee stipulates that such automatic stay shall be
lifted immediately and possession of the Property will be delivered to Lessor
immediately without the necessity of any further action by Lessor; and

 

(viii) This Lease shall at all times be treated as consistent with the specific
characterizations set forth in Section 3 of this Lease, and assumption or
rejection of this Lease shall be (a) in its entirety, (b) for the Property, and
(c) in strict accordance with the specific terms and conditions of this Lease.

 

B. No provision of this Lease shall be deemed a waiver of Lessor’s rights or
remedies under the Code or applicable law to oppose any assumption and/or
assignment of this Lease, to require timely performance of Lessee’s obligations
under this Lease, or to regain possession of the Property as a result of the
failure of Lessee to comply with the terms and conditions of this Lease or the
Code.

 

C. Notwithstanding anything in this Lease to the contrary, all amounts payable
by Lessee to or on behalf of Lessor under this Lease, whether or not expressly
denominated as such, shall constitute “rent” for the purposes of the Code.

 

D. For purposes of this Section addressing the rights and obligations of Lessor
and Lessee in the event that an Action is commenced, the term “Lessee” shall
include Lessee’s successor in bankruptcy, whether a trustee, Lessee as debtor in
possession or other responsible person.

 

46. No Offer. No contractual or other rights shall exist between Lessor and
Lessee with respect to the Property until both have executed and delivered this
Lease, notwithstanding that deposits may have been received by Lessor and
notwithstanding that Lessor may have delivered to Lessee an unexecuted copy of
this Lease. The submission of this Lease to Lessee shall be for examination
purposes only, and does not and shall not constitute a reservation of or an
option for Lessee to lease or otherwise create any interest on the part of
Lessee in the Property.

 

47. Other Documents. Each of the parties agrees to do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, documents and assurances as may be reasonably required or deemed
advisable to carry into effect the purposes of this Lease, to perfect any lien
or security interest granted in this Lease and for the better assuring and
confirming of all of Lessor’s rights, powers and remedies under this Lease.

 

48. Attorneys’ Fees. In the event of any judicial or other adversarial
proceeding between the parties concerning this Lease, to the extent permitted by
law, the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other costs in addition to any other relief to which it may
be entitled. In addition, Lessor shall, upon demand, be entitled to all
attorneys’ fees and all other costs incurred in the preparation and service of
any notice or demand hereunder, whether or not a legal action is subsequently
commenced.

 

49. Entire Agreement. This Lease and any other instruments or agreements
referred to herein constitute the entire agreement between the parties with
respect to the subject matter hereof, and there are no other representations,
warranties or agreements except as herein provided. Without limiting the
foregoing, Lessee specifically acknowledges that neither Lessor nor any agent,
officer, employee or

 

- 31 -



--------------------------------------------------------------------------------

representative of Lessor has made any representation or warranty regarding the
projected profitability of the business to be conducted on the Property.
Furthermore, Lessee acknowledges that Lessor did not prepare or assist in the
preparation of any of the projected figures used by Lessee in analyzing the
economic viability and feasibility of the business to be conducted by Lessee at
the Property.

 

50. Forum Selection; Jurisdiction; Venue; Choice of Law. Lessee acknowledges
that this Lease was substantially negotiated in the State of Georgia, the
executed Lease was delivered in the State of Georgia, all payments under this
Lease will be delivered in the State of Georgia (unless otherwise directed by
Lessor or its successors) and there are substantial contacts between the parties
and the transactions contemplated herein and the State of Georgia. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Georgia. Lessee and Lessor consent that they may be served with any
process or paper by registered mail or by personal service within or without the
State of Georgia in accordance with applicable law. Furthermore, Lessee and
Lessor waive and agree not to assert in any such action, suit or proceeding that
they are not personally subject to the jurisdiction of such courts, that the
action, suit or proceeding is brought in an inconvenient forum or that venue of
the action, suit or proceeding is improper. The creation of this Lease and the
rights and remedies of Lessor with respect to the Property, as provided herein
and by the laws of the states in which the Property is located, as applicable,
shall be governed by and construed in accordance with the internal laws of the
states in which the Property is located, as applicable, without regard to
principles of conflicts of law. With respect to other provisions of this Lease,
this Lease shall be governed by the internal laws of the State of Georgia,
without regard to its principles of conflicts of law. Nothing contained in this
Section shall limit or restrict the right of Lessor or Lessee to commence any
proceeding in the federal or state courts located in the states in which the
Property is located to the extent Lessor or Lessee deems such proceeding
necessary or advisable to exercise remedies available under this Lease.

 

51. Counterparts. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original.

 

52. Memorandum of Lease. Concurrently with the execution of this Lease, Lessor
and Lessee are executing the Memorandum to be recorded in the applicable real
property records with respect to the Property. Further, upon Lessor’s request,
Lessee agrees to execute and acknowledge a termination of lease and/or quit
claim deed in recordable form with respect to the Property to be held by Lessor
until the expiration or sooner termination of the Lease Term.

 

53. No Brokerage. Lessor and Lessee represent and warrant to each other that
they have had no conversation or negotiations with any broker concerning the
leasing of the Property. Each of Lessor and Lessee agrees to protect, indemnify,
save and keep harmless the other, against and from all liabilities, claims,
losses, costs, damages and expenses, including attorneys’ fees, arising out of,
resulting from or in connection with their breach of the foregoing warranty and
representation.

 

54. Waiver of Jury Trial and Punitive, Consequential, Special and Indirect
Damages. LESSOR AND LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LESSOR AND LESSEE, LESSEE’S USE OR OCCUPANCY OF THE PROPERTY, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSEE AND
LESSOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY
OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER

 

- 32 -



--------------------------------------------------------------------------------

PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED
HERETO. THE WAIVER BY LESSEE AND LESSOR OF ANY RIGHT THEY MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE
PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

 

55. Intentionally Omitted..

 

56. Lender’s Rights. A. Lessee acknowledges and agrees that (i) Lessor has
collaterally assigned all of its right, title and interest under this Lease to
Lender pursuant to the Loan Documents and (ii) upon the exercise of Lender’s
remedies set forth in such Loan Documents, all of the rights, powers and
privileges of Lessor shall be deemed the rights, powers and privileges of Lender
and Lender shall be entitled to exercise all of the rights and remedies of
“Lessor” under this Lease. Lessee hereby consents to, and no further consent by
Lessee shall be required for, any further assignment of rights of Lessor
hereunder or in connection with any transfer by Lender. All notices,
certificates, reports or other information required to be delivered to Lessor
under this Lease shall be delivered simultaneously to Lender in accordance with
the provisions of Section 29. Notwithstanding any provision herein to the
contrary, the collateral assignment of this Lease to Lender shall not be deemed
to create any obligation of or liability for Lender.

 

B. Lessee acknowledges and agrees that Lender may rely on all of the
representations, warranties and covenants set forth in this Lease, that Lender
is an intended third-party beneficiary of such representations, warranties and
covenants and that Lender shall have all rights and remedies available at law or
in equity as a result of a breach of such representations, warranties and
covenants, including to the extent applicable, the right of subrogation.

 

C. Lessee agrees that any consent, approval, agreement or waiver provided by
Lessor pursuant to this Lease shall not be valid unless consented to in writing
by Lender.

 

57. Document Review. In the event Lessee makes any request upon Lessor requiring
Lessor or the attorneys of Lessor to review and/or prepare (or cause to be
reviewed and/or prepared) any documents, plans, specifications or other
submissions in connection with or arising out of this Lease, then Lessee shall
(x) reimburse Lessor upon demand therefor for all out-of-pocket costs and
expenses incurred by Lessor in connection with such review and/or preparation,
including, without limitation, reasonable attorneys’ fees, and (y) pay Lessor a
reasonable processing and review fee.

 

58. Terrorism Law Policies. Lessee shall require, and shall take reasonable
measures to comply with the requirement, that no individual or entity owning
directly or indirectly any interest in any of the Lessee Parties is an
individual or entity whose property or interests are subject to being blocked
under any of the Terrorism Laws or is otherwise in violation of any of the
Terrorism Laws. Lessee shall adopt and maintain adequate policies, procedures
and controls to ensure that the Lessee Parties are in compliance with all
Terrorism Laws (“Lessee Terrorism Laws Policies”), which Lessee Terrorism Laws
Policies shall be satisfactory to Lender in its reasonable discretion. Lessee
shall immediately notify Lessor in writing if any individual or entity owning
directly or indirectly any interest in any of the Lessee Parties or any
director, officer, member, manager or partner of any of such holders is an
individual or entity whose property or interests are subject to being blocked
under any of the Terrorism Laws or is otherwise in violation of any of the
Terrorism Laws, or is under investigation by any Governmental Authority for, or
has been charge with or convicted of, drug trafficking, terrorist-related
activities or any violation Anti-Money Laundering Laws, has been assessed civil
penalties under these or related laws, or has had funds seized or forfeited in
an action under these or related laws. Lessee further agrees to make the Lessee
Terrorism Laws Policies, together with the information collected thereby
concerning the Lessee Parties or any individual or entity owning directly or
indirectly any interest in any of the Lessee Parties, available to Lessor upon
request.

 

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
Effective Date.

 

LESSOR: JAMESON INNS FINANCING 01, LP

By:

  Jameson Inns, Inc., its General Partner

By:

 

/s/ Thomas W. Kitchin

--------------------------------------------------------------------------------

   

Thomas W. Kitchin, Chief Executive Officer

LESSEE:

KITCHIN HOSPITALITY, LLC

By:

 

/s/ Thomas W. Kitchin

--------------------------------------------------------------------------------

    Thomas W. Kitchin, President and Manager

 

STATE OF GEORGIA

  )         )   SS. COUNTY OF DEKALB   )    

 

The foregoing instrument was acknowledged before me on December 30, 2004 by
Thomas W. Kitchin, Chief Executive Officer of Jameson Inns, Inc., on behalf of
the corporation.

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

 

6/13/05

 

STATE OF GEORGIA   )     ) SS. COUNTY OF DEKALB   )

 

The foregoing instrument was acknowledged before me on December 30, 2004, 2004
by Thomas W. Kitchin, as President of Kitchin Hospitality, LLC, on behalf of the
company.

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

 

6/13/05

 

- 34 -